Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of April 10,
2014, by and among Cordia Bancorp Inc., a Virginia corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

A.           The Company and each Purchaser is executing and delivering this
Agreement in the same form as each other Purchaser, and in reliance upon the
exemption from securities registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506(b) of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act.

 

B.           Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of the Company’s Mandatorily
Convertible, Noncumulative, Nonvoting, Perpetual Preferred Stock, Series A (the
“Preferred Stock”) set forth below such Purchaser’s name on the signature page
of this Agreement.

 

The Preferred Stock will have the terms set forth in the articles of amendment
to the Company’s articles of incorporation, as amended (“Articles of
Incorporation”) designating the Preferred Stock in the form attached hereto as
Exhibit A (the “Preferred Stock Designation”). The Preferred Stock will be,
subject to the approval of the Company’s stockholders as provided herein,
mandatorily convertible into shares of the Company’s common stock, par value
$0.01 per share (the “Common Stock”) and non-voting common stock, par value
$0.01 per share (the “Non-Voting Common Stock”), subject to and in accordance
with the terms and conditions of the Preferred Stock Designation. The Non-Voting
Common Stock will have the terms set forth in the articles of amendment to the
Articles of Incorporation in the form attached hereto as Exhibit B (the
“Non-Voting Articles of Amendment”). The Company will file the Preferred Stock
Designation and the Non-Voting Articles of Amendment with the Virginia State
Corporation Commission (the “SCC”) prior to and as a condition to the
consummation of the transactions contemplated by this Agreement.

 

The shares of Preferred Stock to be sold pursuant to the terms of this Agreement
are sometimes referred to herein as the “Purchased Shares.” The shares of Common
Stock and Non-Voting Common Stock into which the Purchased Shares are to be
convertible, as well as the shares of Common Stock into which the shares of
Non-Voting Common Stock are convertible, are referred as the “Underlying Shares”
and the Underlying Shares and the Purchased Shares are referred to,
collectively, as the “Securities.”

 

 

 

 

C.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Underlying Shares under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

 

D.           As a condition to the willingness of the Purchasers to enter into
this Agreement, each of the directors and executive officers of the Company
(representing holders of at least 30% of the issued and outstanding shares of
Common Stock) have entered into a Voting Agreement, substantially in the form
attached hereto as Exhibit D, dated as of the date hereof, with the Company.

 

E.           The Company has engaged Sandler O’Neill & Partners, L.P. as its
exclusive placement agent (the “Placement Agent”) for the offering of the
Purchased Shares.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms shall have the meanings
indicated in this Article I:

 

“Action” means any action, suit, inquiry, notice of violation, arbitration,
complaint, proceeding (including any partial proceeding such as a deposition) or
investigation pending or, to the Company’s Knowledge, threatened in writing
against the Company, any Subsidiary or any of their respective properties or any
officer, director or employee of the Company or any Subsidiary acting in his or
her capacity as an officer, director or employee before or by any federal,
state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

 

“Agency” has the meaning set forth in Section 3.1(nn).

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Articles of Incorporation” has the meaning set forth in the Recitals.

 

2

 

 

“Bank” means the Company’s wholly owned subsidiary, Bank of Virginia, a Virginia
chartered banking corporation.

 

“Bank Board” has the meaning set forth in Section 4.13(a).

 

“Bank Board Observer” has the meaning set forth in Section 4.13(a).

 

“Bank Board Representative” has the meaning set forth in Section 4.13(a).

 

“Benefit Plan” means all plans, programs, agreements, contracts, policies,
practices, or other arrangements providing compensation or benefits to any
current or former employee, officer, director or consultant of the Company or
any Subsidiary or any beneficiary or dependent thereof that is sponsored or
maintained by the Company, any Subsidiary or any ERISA Affiliate, or to which
the Company, any Subsidiary or any ERISA Affiliate contributes or is obligated
to contribute, has any actual or potential liability or is party, whether or not
written, including without limitation any “employee welfare benefit plan” within
the meaning of Section 3(3) of ERISA, any “employee pension benefit plan” within
the meaning of Section 3(2) of ERISA (whether or not such plan is subject to
ERISA) and any bonus, incentive, deferred compensation, vacation, stock
purchase, stock appreciation right, stock option or equity award, equity based
severance, employment, independent contractor, change of control, consulting or
fringe benefit plan, program, agreement or policy.

 

“BFI” means the Bureau of Financial Institutions of the Virginia State
Corporation Commission.

 

“BHC Act” means the Bank Holding Company Act of 1956, as amended.

 

“Board of Directors” means the board of directors of the Company.

 

“Board Representative” has the meaning set forth in Section 4.13(a).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Virginia are open for the general transaction of business.

 

“Closing” means the closing of the purchase and sale of the Purchased Shares
pursuant to this Agreement.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may mutually agree.

 

“Code” has the meaning set forth in Section 3.1(pp).

 

“Commission” has the meaning set forth in the Recitals.

 

3

 

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Company” shall have the meaning ascribed to such term in the Preamble.

 

“Company Counsel” means Kilpatrick Townsend & Stockton LLP.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company Reports” has the meaning set forth in Section 3.1(kk).

 

“Company Stock Option” means any outstanding stock option issued under any
Company Stock Option Plan.

 

“Company Stock Option Plan” means the Bank of Virginia 2005 Stock Option Plan
and the Bank of Virginia 2011 Stock Incentive Plan.

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge, after
reasonable inquiry, of the executive officers of the Company.

 

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Covered Person” has the meaning set forth in Section 3.1(jj).

 

“CRA” has the meaning set forth in Section 3.1(ll).

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Disqualification Event” has the meaning set forth in Section 3.1(jj).

 

“DTC” means The Depository Trust Company.

 

“Effective Date” means the date on which the initial Registration Statement
required by the terms hereof is first declared effective by the Commission.

 

“Environmental Laws” has the meaning set forth in Section 3.1(l).

 

“ERISA” has the meaning set forth in Section 3.1(pp).

 

“ERISA Affiliate” means any entity that is treated under Section 414 of the Code
as single employer with the Company or any Subsidiary.

 

4

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Reserve” has the meaning set forth in Section 3.1(kk).

 

“Fund Entities” has the meaning set forth in Section 4.13(a).

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Indemnified Person” has the meaning set forth in Section 4.7(b).

 

“Information” has the meaning set forth in Section 4.11.

 

“Insurer” has the meaning set forth in Section 3.1(oo).

 

“Intellectual Property” has the meaning set forth in Section 3.1(r).

 

“IT Assets” has the meaning set forth in Section 3.1(r).

 

“Jointly Indemnifiable Claims” has the meaning set forth in Section 4.13(a).

 

“Lead Investor” means TNH Financials Fund, L.P.

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Loan Investor” has the meaning set forth in Section 3.1(nn).

 

“Material Adverse Effect” means, with respect to the Company, any change,
circumstance or effect, individually or in the aggregate, that (i) is, or is
reasonably expected to be, materially adverse to the business, earnings,
properties, results of operations, financial condition, assets or liabilities of
the Company and its Subsidiaries taken as a whole, (ii) could materially impair
the ability of the Company to perform its obligations under this Agreement or to
consummate the Closing or (iii) could result in a material adverse effect on the
legality, validity or enforceability of any Transaction Document; provided,
however, in determining whether a Material Adverse Effect has occurred, there
shall be excluded any effect to the extent resulting from the following:
(A) changes, after the date hereof, in GAAP or regulatory accounting
requirements applicable to financial institutions generally, except to the
extent such change disproportionately adversely affects the Company and its
Subsidiaries, taken as a whole, (B) changes, after the date hereof, in laws of
general applicability, rules and regulations or interpretations thereof by any
governmental or regulatory authorities, agencies, courts, commissions or other
entities, whether federal, state, local or foreign, or applicable
self-regulatory organizations, (C) changes, after the date hereof, in global or
national or regional political conditions (including the outbreak of war or acts
of terrorism) or in general or regional economic or market conditions affecting
financial institutions or their holding companies generally except to the extent
that any such changes in general or regional economic or market conditions have
a disproportionate adverse effect on such party or (D) the public disclosure of
this Agreement or the transactions contemplated hereby.

 

5

 

 

“Material Contract” means any contract of the Company or any Subsidiary which:

 

(1) grants any Person a right of first refusal, right of first offer or similar
right with respect to any material properties, assets or businesses of the
Company or any Subsidiary;

 

(2) contains covenants that limit the ability of the Company or any Subsidiary
to compete in any line of business or with any person or which involve any
restriction of the geographical area in which, or method by which or with whom,
the Company or any Subsidiary may carry on its business (other than as may be
required by law or applicable regulatory authorities); and any contract that
could require the disposition of any material assets or line of business of the
Company or any Subsidiary;

 

(3) involves any joint venture, partnership, strategic alliance, or other
similar arrangement (including any franchising agreement, but in any event,
excluding introducing broker agreements); or relates to the acquisition or
disposition of any material business or material assets (whether by merger, sale
of stock or assets, or otherwise), which acquisition or disposition is not yet
complete or where such contract contains continuing material obligations or
contains continuing indemnity obligations of the Company or any Subsidiary;

 

(4) involves the lease of real property or any other lease with annual rental
payments aggregating $100,000 or more;

 

(5) other than with respect to loans, provides for, or is reasonably likely to
result in, the receipt or expenditure of more than $100,000 on an annual basis
or $200,000 in the aggregate, including the payment or receipt of royalties or
other amounts calculated based upon revenues or income;

 

(6) permits the Company or any Subsidiary to use any Intellectual Property that
is material to its business (except for any “shrinkwrap” or “click through”
license agreements or other agreements for software that is generally available
to the public and has not been customized for the Company or any Subsidiary);

 

(7) by its terms limits the payment of dividends or other distributions by the
Company or any Subsidiary;

 

(8) contains or involves any standstill or similar agreement pursuant to which
the Company or any Subsidiary has agreed not to acquire assets or securities or
another person;

 

(9) would prevent, delay or impede the Company’s ability to consummate the
transactions contemplated by the Transaction Documents;

 

6

 

 

(10) provides for indemnification by the Company or any Subsidiary of any
Person, except for immaterial contracts entered into in the ordinary course of
business consistent with past practice;

 

(11) other than contracts relating to the ordinary course management of credit
extensions, contains a put, call, or similar right pursuant to which the Company
or any Subsidiary could be required to purchase or sell, as applicable, any
equity interests or assets that have a fair market value or purchase price of
more than $50,000;

 

(12) constitutes an employment or independent contractor contract or
understanding (including any understandings or obligations with respect to
severance or termination pay, liabilities or fringe benefits) with any present
or former director, officer, employee or consultant;

 

(13) constitutes a plan, contract or understanding providing for any bonus,
pension, option, deferred compensation, retirement payment, profit sharing or
similar arrangement with respect to any present or former director, officer,
employee or consultant;

 

(14) is with any governmental entity and imposes any material obligation or
restriction on the Company or any Subsidiary;

 

(15) relates to indebtedness for borrowed money, letters of credit, capital
lease obligations, obligations secured by a Lien or interest rate or currency
hedging agreements (including guarantees in respect of any of the foregoing, but
in any event excluding trade payables, securities transactions and brokerage
agreements arising in the ordinary course of business consistent with past
practice, intercompany indebtedness and immaterial leases for office equipment)
in excess of $100,000, except for those issued in the ordinary course of
business; or

 

(16) that was filed as an exhibit to the SEC Reports on file as of the date of
this Agreement pursuant to Item 601 of Regulation S-K promulgated under the
Securities Act.

 

“Material Permits” has the meaning set forth in Section 3.1(p).

 

“Money Laundering Laws” has the meaning set forth in Section 3.1(ii).

 

“New Security” has the meaning set forth in Section 4.18(a).

 

“Non-Performing Assets” means loans on non-accrual status plus other real estate
owned.

 

“Non-Voting Articles of Amendment” has the meaning set forth in the Recitals.

 

“Non-Voting Common Stock” has the meaning set forth in the Recitals.

 

“Observer” has the meaning set forth in Section 4.13(a).

 

7

 

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Offering” has the meaning set forth in Section 4.18(b).

 

“Passivity Commitments” means the passivity commitments required by the Federal
Reserve to be entered into by a Purchaser in connection with the consummation of
the transactions contemplated by this Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Placement Agent” has the meaning set forth in the Recitals.

 

“Preferred Stock” has the meaning set forth in the Recitals.

 

“Preferred Stock Designation” has the meaning set forth in the Recitals.

 

“Press Release” has the meaning set forth in Section 4.5.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Capital Market.

 

“Proceeding” means an action, claim, suit, investigation or legal proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means $42,500 per share for each Purchased Share.

 

“Purchased Shares” has the meaning set forth in the Recitals.

 

“Purchaser” or “Purchasers” shall have the meaning ascribed to such term in the
Preamble.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.7(a).

 

“Purchaser Related Party” has the meaning set forth in Section 6.19.

 

“Qualifying Ownership Interest” has the meaning set forth in Section 4.13(a).

 

 “Registration Rights Agreement” has the meaning set forth in the Recitals.

 

8

 

 

 “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by Purchasers of the Registrable Securities (as defined in the
Registration Rights Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Regulation O” has the meaning set forth in Section 3.1(t).

 

“Regulatory Agreement” has the meaning set forth in Section 3.1(ll).

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SCC” has the meaning set forth in the Recitals.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(iv).

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Significant Subsidiaries” has the meaning set forth in Section 3.1(b).

 

“Stockholder Approval” has the meaning set forth in Section 4.11.

 

“Stockholder Proposal” has the meaning set forth in Section 4.11.

 

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Purchased Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement.

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

 

“Tax” means all United States federal, state, local or foreign income, profits,
estimated, gross receipts, windfall profits, severance, property, intangible
property, occupation, production, sales, use, license, excise, emergency excise,
franchise, capital gains, capital stock, employment, withholding, transfer,
stamp, payroll, goods and services, value added, alternative or add-on minimum
tax, or any other tax, custom, duty or governmental fee, or other like
assessment or charge of any kind whatsoever, together with any interest,
penalties, fines, related liabilities or additions to tax that may become
payable in respect thereof imposed by any governmental entity, whether or not
disputed.

 

9

 

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect any Taxes (including any attached schedules),
including, without limitation, any information return, claim or refund, amended
return and declaration of estimated Tax.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“Transfer Agent” means Registrar and Transfer Company, or any successor transfer
agent for the Company.

 

“Underlying Shares” has the meaning set forth in the Recitals.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1         Closing.

 

(a)          Purchase of Securities.  Subject to the terms and conditions set
forth in this Agreement, at the Closing the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, the number of shares of Preferred Stock as indicated on such
Purchaser’s signature page to this Agreement at a per share price equal to the
Purchase Price. Notwithstanding the above, the Lead Investor shall not be
obligated to purchase any Purchased Shares to the extent such purchase would
cause the Lead Investor, together with its Affiliates and any other Persons with
which it is acting in concert or whose holdings would otherwise be required to
be aggregated with the Investor’s holdings for purposes of the BHC Act or the
Change in Bank Control Act, to, directly or indirectly, collectively own,
control or have the power to vote (including after the conversion of the
Purchased Shares into the Underlying Shares) in excess of (i) 4.9% of the Common
Stock issued and outstanding or (ii) 24.9% of the Company’s total equity
outstanding.

 

10

 

 

(b)          Closing.  The Closing of the purchase and sale of the Purchased
Shares shall take place at the offices of the Company Counsel, Kilpatrick
Townsend & Stockton LLP, 607 14th Street, NW, Washington, DC on the Closing Date
or at such other locations or remotely by facsimile transmission or other
electronic means as the parties may mutually agree and shall occur no later than
the fifth Business Day following the date on which the conditions to closing set
forth in Article V are satisfied (other than those conditions that by their
nature are to be satisfied at Closing but subject to the fulfillment or waiver
of those conditions).

 

(c)          Delivery and Payment.  At the Closing, the Company shall deliver to
each of the respective Purchasers a certificate or certificates, in such
reasonable denominations as the Purchaser may have designated in writing not
less than three days before the Closing, and registered in the name of the
Purchaser (or its designee or nominee), representing the number of shares of
Preferred Stock subscribed for by such Purchaser. At the Closing, Purchaser
shall deliver its respective Subscription Amount in immediately available funds
by wire transfer to a bank account designated by the Company.

 

2.2         Closing Deliveries.

 

(a)          On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to each Purchaser the following (the “Company
Deliverables”):

 

(i)          this Agreement, including the Registration Rights Agreement, duly
executed by the Company;

 

(ii)         one or more stock certificates (if physical certificates are
required by Purchaser to be held immediately prior to Closing; if not, then
facsimile or “.pdf” copies of such certificates shall suffice for purposes of
Closing with the original stock certificates to be delivered within three
Business Days of the Closing Date), evidencing the shares of Preferred Stock
subscribed for by Purchaser hereunder, registered in the name of Purchaser;

 

(iii)        a legal opinion of Company Counsel, dated as of the Closing Date
and in the form attached hereto as Exhibit E, executed by such counsel and
addressed to the Purchasers;

 

(iv)        a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit F (the “Secretary’s Certificate”), dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, (b) certifying the current versions of the articles
of incorporation, as amended and restated, and by-laws, as amended, of the
Company and (c) certifying as to the signatures and authority of persons signing
the Transaction Documents and related documents on behalf of the Company;

 

11

 

 

(v)         the certificate referred to in Section 5.1(g);

 

(vi)        a certificate evidencing the formation and good standing of each of
the Company and the Bank in Virginia issued by the SCC, as of a date within five
(5) Business Days of the Closing Date;

 

(vii)       a certificate evidencing the filing of the Preferred Stock
Designation and the Non-Voting Articles of Amendment with the SCC on a date that
is on or before the Closing Date; and

 

(viii)      Voting Agreements, duly executed by each of the directors and
executive officers of the Company, which shall collectively represent at least
30% of the issued and outstanding shares of Common Stock of the Company.

 

(b)          On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):

 

(i)          this Agreement, including the Registration Rights Agreement, duly
executed by such Purchaser; and

 

(ii)         its Subscription Amount, in U.S. dollars and in immediately
available funds, in the amount indicated below such Purchaser’s name on the
applicable signature page hereto by wire transfer in accordance with the
Company’s written instructions.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

On or prior to the date hereof, the Company delivered to Purchaser and Purchaser
delivered to the Company a letter setting forth items the disclosure of which is
necessary in response to an express disclosure requirement contained in a
provision hereof.

 

3.1         Representations and Warranties of the Company.  The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Purchasers that:

 

(a)          Subsidiaries.  The Company has no direct or indirect Subsidiaries
other than the Bank. The Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any and all Liens, and all the issued and outstanding shares of capital stock
or comparable equity interest of each Subsidiary are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. There are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exercisable
or exchangeable for, any shares of capital stock or other equity interest of any
Subsidiary or any bonds, debentures, notes or other indebtedness having the
right to vote on any matters on which the shareholders of any Subsidiary may
vote, or contracts, commitments, understandings or arrangements by which any
Subsidiary is or may become bound to issue additional shares of capital stock or
other equity interest of such Subsidiary or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock or other equity interest of any Subsidiary.

 

12

 

 

(b)          Organization and Qualification.  The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have a Material Adverse Effect.  The
Company is duly registered as a bank holding company under the BHC Act.  The
Bank’s deposit accounts are insured to the fullest extent permitted by the FDIC,
and all premiums and assessments required to be paid in connection therewith
have been paid when due. The Company has conducted its business in compliance
with all applicable federal, state and foreign laws, orders, judgments, decrees,
rules, regulations and applicable stock exchange requirements, including all
laws and regulations restricting activities of bank holding companies and
banking organizations, except for any noncompliance that, individually or in the
aggregate, has not had and would not be reasonably expected to have a Material
Adverse Effect.

 

(c)          Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder,
including, without limitation, to issue the Preferred Stock and, subject to the
receipt of the Stockholder Approval, to issue the Common Stock and the
Non-Voting Common Stock, in accordance with the terms of this Agreement and the
Preferred Stock Designation. The Company’s execution and delivery of each of the
Transaction Documents to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale of the Purchased Shares and the delivery of the Securities) have been duly
authorized by all necessary corporate action on the part of the Company, and no
further corporate action is required by the Company, its Board of Directors or
its stockholders in connection therewith other than in connection with the
Required Approvals. Each of the Transaction Documents to which it is a party has
been (or upon delivery will have been) duly executed by the Company and is, or
when delivered in accordance with the terms hereof, will constitute the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
Except for Material Contracts, there are no stockholder agreements, voting
agreements, or other similar arrangements with respect to the Company’s capital
stock to which the Company is a party or, to the Company’s Knowledge, between or
among any of the Company’s stockholders.

 

13

 

 

(d)          No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Securities) do not and will not (i)
conflict with or violate any provisions of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or otherwise result in a
violation of the organizational documents of the Company or any Subsidiary, (ii)
 conflict with, or constitute a default (or an event that with notice or lapse
of time or both would result in a default) under, result in the creation of any
Lien upon any of the properties or assets of the Company or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations,
assuming the correctness of the representations and warranties made by the
Purchasers herein, of any self-regulatory organization to which the Company or
its securities are subject, including all applicable Trading Markets), or by
which any property or asset of the Company is bound or affected, except in the
case of clauses (ii) and (iii) such as would not have or reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect..

 

(e)          Filings, Consents and Approvals.  Neither the Company nor any of
its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Securities), other than (i) obtaining the Stockholder Approval, (ii) filings
required by applicable state securities laws, (iii) the filing of a Notice of
Exempt Offering of Securities on Form D with the Commission under Regulation D
of the Securities Act, (iv) the filing of any requisite notices to the Principal
Trading Market for the issuance and sale of the Preferred Shares or the issuance
of the Underlying Shares in the time and manner required thereby and (v) those
that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

 

14

 

 

(f)          Issuance of the Securities. The issuance of the Preferred Stock has
been duly authorized and the Preferred Stock, when issued and paid for in
accordance with the terms of the Transaction Documents, will be duly and validly
issued, fully paid and non-assessable and free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights, other than preemptive or similar rights provided for in the
Transaction Documents. Subject to the receipt of the Stockholder Approval, the
issuance of the Underlying Shares has been duly authorized and the Underlying
Shares, when issued in accordance with the terms of the Preferred Stock
Designation and the Non-Voting Articles of Amendment, will be duly authorized
and validly issued, fully paid and non-assessable and free and clear of all
Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights, other than preemptive or similar rights. Assuming
the accuracy of the representations and warranties of the Purchasers in this
Agreement, the Preferred Stock will be issued in compliance with all applicable
federal and state securities laws. There are sufficient authorized Underlying
Shares for the issuance of the Underlying Shares into which the Preferred Shares
shall be convertible. The Company has reserved, and will continue to reserve,
free of any preemptive or similar rights of shareholders of the Company, a
number of unissued Underlying Shares sufficient to issue and deliver the
Underlying Shares into which the Preferred Shares shall be convertible.

 

(g)          Capitalization.  The authorized capital stock of the Company
consists of 120,000,000 shares of Common Stock, 80,000,000 shares of common
stock not designated as part of a class or series, and 2,000 shares of serial
preferred stock. As of March 31, 2014, there were 2,788,302 shares of Common
Stock outstanding (not including 578,125 unvested restricted shares), 124,692
shares of Common Stock subject to outstanding stock options, and no shares of
preferred stock outstanding. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and non-assessable,
have been issued in compliance in all material respects with all applicable
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase any capital stock of the Company. The Company represents that:
(i) no shares of the Company’s outstanding capital stock are subject to
preemptive rights or any other similar rights; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company
or options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company,
except as set forth in this Section 3.1(g); (iii) there are no material
outstanding debt securities, notes,  credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or by which the Company is bound; (iv) except for registration
obligations set forth in the Transaction Documents, there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
its securities under the Securities Act; (v) there are no outstanding securities
or instruments of the Company that contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company is or may become bound to redeem a security of the Company; (vi) the
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (vii) the Company has no
liabilities or obligations of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise (other than liabilities or obligations
disclosed in the SEC Reports or incurred in the ordinary course of business
consistent with past practice since December 31, 2012), which, individually or
in the aggregate, will have or would reasonably be expected to have a Material
Adverse Effect.  There are no securities or instruments containing anti-dilution
or similar provisions that will be triggered by the issuance of the Securities.
Each Company Stock Option (i) was granted in compliance with all applicable laws
and all of the terms and conditions of the Company Stock Option Plans pursuant
to which it was issued, (ii) has an exercise price per share of Common Stock
equal to or greater than the fair market value of a share of Common Stock on the
date of such grant and is otherwise exempt from Section 409A of the Code and
(iii) has a grant date identical to the date on which the Board of Directors or
compensation committee of the Board of Directors actually awarded such Company
Stock Option. Except as set forth on Schedule 3.1(g) and other than the Company
Stock Options, neither the Company nor any Subsidiary has any outstanding
equity-based compensation awards or commitments.

 

15

 

 

(h)          SEC Reports; Disclosure Materials.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports” and together with this Agreement and the schedules to this
Agreement, the “Disclosure Materials”), on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective filing dates,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(i)          Financial Statements.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the balance sheet of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments, which would not be
material, either individually or in the aggregate.

 

(j)          Tax Matters.  The Company (i) has prepared and filed all Tax
Returns required by any jurisdiction to which it is subject, (ii) has paid all
Taxes that are material in amount, shown or determined to be due on such Tax
Returns, except those being contested in good faith, with respect to which
adequate reserves have been set aside on the books of the Company and (iii) has
set aside on its books provisions reasonably adequate for the payment of all
Taxes for periods subsequent to the periods to which such Tax Returns apply.

 

(k)          Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports filed prior to the date of this
Agreement, except as disclosed in subsequent SEC Reports filed prior to the date
of this Agreement, the businesses of the Company and its Significant
Subsidiaries have been conducted only in the ordinary course, in substantially
the same manner as theretofore conducted, and there has not occurred since
December 31, 2012, any event that has had a Material Adverse Effect.

 

16

 

 

(l)          Environmental Matters.  Neither the Company nor any of its
Subsidiaries (i) is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) owns
or operates any real property contaminated with any substance that is in
violation of any Environmental Laws, (iii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, or (iv) is subject to any
claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company’s Knowledge, there is no pending or threatened investigation that might
lead to such a claim.

 

(m)          Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or, individually or in the aggregate, has prevented
or materially impaired, or would reasonably be expected to prevent or materially
impair, the ability of the Company to consummate the transactions contemplated
hereby or by the other Transaction Documents or (ii) involves a claim that is or
that could be, if adversely determined, for damages in excess of $200,000 or
that seeks injunctive relief that could be material to the Company and its
Subsidiaries. Neither the Company nor any Subsidiary, nor, to the Company’s
knowledge, any director or officer of the Company or any Subsidiary, is the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. To the
Company’s Knowledge, there is not pending or contemplated, any investigation by
the Commission involving the Company or any Subsidiary, or any current or former
director or officer of the Company or any Subsidiary. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any of its Subsidiaries under the
Exchange Act or the Securities Act.

 

(n)          Employment Matters.  No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company or any Subsidiary. None of the employees of the Company or any
Subsidiary is a member of a union that relates to such employee’s relationship
with the Company, and neither the Company nor any of its Subsidiaries is a party
to a collective bargaining agreement, and the Company and each Subsidiary
believes that its relationship with its employees is good.  To the Company’s
Knowledge, no executive officer is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of a third party, and
to the Company’s Knowledge, the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters.  The Company and the Subsidiaries are
in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not have or reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

17

 

 

(o)          Compliance.  Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default or
violation by the Company or any of its Subsidiaries under), nor has the Company
or any of its Subsidiaries received written notice of a claim that it is in
default under or that it is in violation of, any Material Contract (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body having jurisdiction over the
Company or its properties or assets, or (iii) is in violation of, or in receipt
of written notice that it is in violation of, any statute, rule, regulation,
policy or guidelines or order of any governmental authority applicable to the
Company or any of its Subsidiaries, or which would have the effect of revoking
or limiting FDIC deposit insurance, except in each case as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(p)          Regulatory Permits.  The Company and each of its Subsidiaries
possess or have applied for all material certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as conducted and as
described in the SEC Reports on file as of the date of this Agreement (“Material
Permits”), and (i) neither the Company nor any of its Subsidiaries has received
any notice in writing of proceedings relating to the revocation or material
adverse modification of any such Material Permits and (ii) the Company is
unaware of any facts or circumstances that would give rise to the revocation or
material adverse modification of any Material Permits.

 

(q)          Title to Assets.  The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or as do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

18

 

 

(r)          Patents and Trademarks.  

 

(i)          The Company and its Subsidiaries own, possess, license or have
other rights to use all foreign and domestic patents, patent applications, trade
and service marks, trade and service mark registrations, trade names,
copyrights, inventions, trade secrets, technology, Internet domain names,
know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of their respective businesses as now
conducted or as proposed to be conducted as disclosed in the SEC Reports on file
as of the date of this Agreement.  Except where such violations or infringements
would not have or reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (a) there are no rights of third parties
to any such Intellectual Property; (b) there is no infringement by third parties
of any such Intellectual Property; (c) there is no pending or threatened action,
suit, proceeding or claim by others challenging the Company’s and its
Subsidiaries’ rights in or to any such Intellectual Property; (d) there is no
pending or threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property; and (e) there is no
pending or threatened action, suit, proceeding or claim by others that the
Company and/or any Subsidiary infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of others.

 

(ii)         The computers, computer software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, and all other
information technology equipment, and all associated documentation used in the
business of the Company and the Subsidiaries (the “IT Assets”) operate and
perform in all material respects as required in connection with the conduct of
the business of the Company and the Subsidiaries. To the Company’s Knowledge, no
person has gained unauthorized access to the IT Assets. The Company and the
Subsidiaries have implemented reasonable backup and disaster recovery technology
for the IT Assets consistent with industry practices. The Company and the
Subsidiaries take reasonable measures to ensure the confidentiality, privacy and
security of customer, employee and other personally identifiable information,
and are in compliance with all laws and their own policies and procedures in
connection therewith, and to the Company’s Knowledge there has been no
unauthorized access to or use of such information. The Company and the
Subsidiaries have complied with all internet domain name registration and other
requirements of internet domain registrars concerning internet domain names that
are used in the business.

 

(s)          Insurance.  The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are
engaged.  Neither the Company nor any of its Subsidiaries has received any
notice of cancellation of any such insurance, nor, to the Company’s Knowledge,
will it or any Subsidiary be unable to renew their respective existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect. The Company (i) maintains directors’
and officers’ liability insurance and fiduciary liability insurance with
financially sound and reputable insurance companies, (ii) has timely paid all
premiums on such policies and (iii) there has been no lapse in coverage during
the term of such policies.

 

(t)          Transactions With Affiliates and Employees.  Except as set forth
under the caption “Item 13. Certain Relationships, and Related Transactions, and
Director Independence” in the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2012, filed with the Commission on April 1, 2013,
and other than the grant of stock options or other equity awards, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company or its Subsidiaries, is presently a party to any
transaction with the Company or to a presently contemplated transaction that
would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act. The Company and the Subsidiaries have
disclosed any transactions with directors of the Company or of any Subsidiary as
required by the Federal Reserve’s Regulation O (“Regulation O”), and the Company
and the Subsidiaries are otherwise in full compliance with the requirements of
Regulation O.

 

19

 

 

(u)          Internal Control Over Financial Reporting.  The Company maintains
internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act) designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles and such internal control over financial reporting is
effective. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, employee, auditor, accountant or
representative of the Company or any Subsidiary has received or otherwise had or
obtained knowledge of any material complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any Subsidiary or their
respective internal accounting controls, including any material complaint,
allegation, assertion or claim that the Company or any Subsidiary has engaged in
questionable accounting or auditing practices. No attorney representing the
Company or any Subsidiary, whether or not employed by the Company or any
Subsidiary, has reported evidence of a violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any Subsidiary or any of
their respective officers, directors, employees or agents to the Board of
Directors or any committee thereof or to any director or officer of the Company
or any Subsidiary.

 

(v)         Sarbanes-Oxley; Disclosure Controls.  The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act), and such disclosure controls and procedures are effective.

 

(w)          Certain Fees.  No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than the Placement Agent with respect
to the offer and sale of Purchased Shares (which placement agent fees are being
paid by the Company). The Company shall indemnify, pay, and hold each Purchaser
and its Affiliates harmless against, any liability, loss or expense (including,
without limitation, attorneys’ fees and out-of-pocket expenses) arising in
connection with any such right, interest or claim.

 

(x)          Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Preferred Stock by the Company to the Purchasers under the Transaction
Documents.  The issuance and sale of the Preferred Stock hereunder will not
contravene the rules and regulations of the Principal Trading Market and, upon
the receipt of the Stockholder Approval, the issuance of the Underlying Shares
in accordance with the Preferred Stock Designation and the Non-Voting Articles
of Amendment will not contravene the rules and regulations of the Principal
Trading Market.

 

20

 

 

(y)          Registration Rights.  Other than each of the Purchasers, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company other than those securities
which are currently registered on an effective registration statement on file
with the Commission.

 

(z)          No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s  Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Purchased Shares as contemplated hereby.

 

(aa)         Listing and Maintenance Requirements.  The Company’s Common Stock
is registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from any
Trading Market on which the Common Stock is listed or quoted to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason  to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.

 

(bb)         Investment Company.  Neither the Company nor any of its
Subsidiaries is required to be registered as, and is not an Affiliate of, and
immediately following the Closing will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(cc)         Questionable Payments.  Neither the Company nor any of its
Subsidiaries, nor any directors, officers, nor to the Company’s Knowledge,
employees, agents or other Persons acting at the direction of or on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company: (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials,
employees or agents of any foreign or domestic government or to any foreign or
domestic political parties or campaigns from corporate funds; (c) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or (d) made
any other unlawful bribe, rebate, payoff, influence payment, kickback or other
material unlawful payment to any foreign or domestic government official,
employee or agent of any foreign or domestic government.

 

21

 

 

(dd)         Application of Takeover Protections; Rights Agreements.  The
Company has not adopted any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.  

 

(ee)         Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its SEC Reports and is not so disclosed.

 

(ff)         Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given to the Company by any Purchaser or any of their respective representatives
or agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Purchasers’ purchase of the
Purchased Shares.

 

(gg)         Absence of Manipulation.  The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Purchased Shares.

 

(hh)         OFAC.  Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Purchased Shares, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Libya, Syria, Sudan, Myanmar or any other country sanctioned by OFAC
or for the purpose of financing the activities of any Person currently subject
to any U.S. sanctions administered by OFAC.

 

(ii)         Money Laundering Laws.  The operations of each of the Company and
any Subsidiary are and have been conducted at all times in compliance with the
money laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”), and to the Company’s Knowledge, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and/or any Subsidiary with respect to the
Money Laundering Laws is pending or threatened.

 

22

 

 

(jj)         No Disqualification Events.  With respect to Purchased Shares to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act:

 

(i)           none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale,
nor any nor any of the directors, executive officers, general partners, managing
members or other officers of the Placement Agent participating in the offering
of the Purchased Shares (each, an “Covered Person” and, together, “Covered
Persons”) is subject to any of the "Bad Actor" disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Covered Person is subject to a Disqualification Event. The Company has complied,
to the extent applicable, with its disclosure obligations under Rule 506(e), and
has furnished to Purchasers a copy of any disclosures required thereunder.

 

(ii)         The Company is not aware of any person (other than any Covered
Person (as defined in Section 3(jj)(i)) that has been or will be paid (directly
or indirectly) remuneration for solicitation of Purchasers in connection with
the sale of the Purchased Shares.

 

(iii)        The Company will notify Purchasers in writing, prior to the Closing
Date, of (i) any Disqualification Event relating to any Covered Person and (ii)
any event that would, with the passage of time, become a Disqualification Event
relating to any Covered Person.

 

(kk)         Reports, Registrations and Statements.  Since January 1, 2011, the
Company and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Board of Governors of the Federal Reserve System (the “Federal
Reserve”), the FDIC, the BFI, and any other applicable federal or state
securities or banking authorities. All such reports and statements filed with
any such regulatory body or authority are collectively referred to herein as the
“Company Reports.” As of their respective dates, the Company Reports complied as
to form in all material respects with all the rules and regulations promulgated
by the Federal Reserve, the FDIC, the BFI and any other applicable foreign,
federal or state securities or banking authorities, as the case may be.

 

23

 

 

(ll)         Agreements with Regulatory Agencies; Compliance with Certain
Banking Regulations.  Except as disclosed in Schedule 3.1(ll), neither the
Company nor any Subsidiary is subject to any cease-and-desist or other similar
order or enforcement action issued by, or is a party to any written agreement,
consent agreement or memorandum of understanding with, or is a party to any
commitment letter or similar undertaking to, or is subject to any capital
directive by, or since January 1, 2011, has adopted any board resolutions at the
request of, any governmental entity that currently restricts in any material
respect the conduct of its business or that in any material manner relates to
its capital adequacy, its liquidity and funding policies and practices, its
ability to pay dividends, its credit, risk management or compliance policies,
its internal controls, its management or its operations or business (each item
in this sentence, a “Regulatory Agreement”), nor has the Company or any
Subsidiary been advised since January 1, 2011 by any governmental entity that it
is considering issuing, initiating, ordering, or requesting any such Regulatory
Agreement. The Company and each Subsidiary is in compliance with each Regulatory
Agreement to which it is a party or subject. Neither the Company nor any
Subsidiary has received any notice from any governmental entity indicating that
either the Company or any Subsidiary is not in compliance with any such
Regulatory Agreement. With respect to any matters requiring action by the Board
of Directors prior to the date of this Agreement or Closing, as applicable, that
were set forth in writing by any of the Federal Reserve, the FDIC or the BFI,
the Company and its Subsidiaries have addressed such matters in all material
respects.

 

The Company has no knowledge of any facts and circumstances, and has no reason
to believe that any facts or circumstances exist, that would cause the Bank: (i)
to be deemed not to be in satisfactory compliance with the Community
Reinvestment Act and the regulations promulgated thereunder (“CRA”) or to be
assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory”; (ii) to be deemed to be operating in violation, in any material
respect, of the Bank Secrecy Act, the Patriot Act, any order issued with respect
to anti-money laundering by the OFAC, or any other anti-money laundering
statute, rule or regulation; or (iii) to be deemed not to be in satisfactory
compliance, in any material respect, with all applicable privacy of customer
information requirements contained in any federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by the Subsidiaries.

  

(mm)         No General Solicitation or General Advertising.  Neither the
Company nor any Person acting on its behalf has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
the Purchased Shares.

 

(nn)         Mortgage Banking Business.  Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:

 

(i)          The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting,
credit approval and, if applicable, foreclosure of any mortgage loan originated,
purchased or serviced by the Company or any of its Subsidiaries satisfied,
(A) all applicable federal, state and local laws, rules and regulations with
respect to the origination, insuring, purchase, sale, pooling, servicing,
subservicing, foreclosure or filing of claims in connection with mortgage loans,
including all laws relating to real estate settlement procedures, consumer
credit protection, truth in lending laws, usury limitations, fair housing,
transfers of servicing, collection practices, equal credit opportunity and
adjustable rate mortgages, (B) the responsibilities and obligations relating to
mortgage loans set forth in any agreement between the Company or any of its
Subsidiaries and any Agency, Loan Investor or Insurer, (C) the applicable rules,
regulations, guidelines, handbooks and other requirements of any Agency, Loan
Investor or Insurer and (D) the terms and provisions of any mortgage or other
collateral documents and other loan documents with respect to each mortgage
loan; and

 

24

 

 

(ii)         Since January 1, 2011, no Agency, Loan Investor or Insurer has (A)
claimed in writing that the Company or any of its Subsidiaries has violated or
has not complied with the applicable underwriting standards with respect to
mortgage loans sold by the Company or any of its Subsidiaries to a Loan Investor
or Agency, or with respect to any sale of mortgage servicing rights to a Loan
Investor, (B) imposed in writing restrictions on the activities (including
commitment authority) of the Company or any of its Subsidiaries or (C) indicated
in writing to the Company or any of its Subsidiaries that it has terminated or
intends to terminate its relationship with the Company or any of its
Subsidiaries for poor performance, poor loan quality or concern with respect to
the Company’s or any of its Subsidiaries’ compliance with laws,

 

For purposes of this Section 3.1(nn):  (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the U.S. Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture, the
U.S. Department of Justice, the Office of the Attorney General of the
Commonwealth of Virginia or any other federal or state agency with authority to
(i) determine any investment, origination, lending or servicing requirements
with regard to mortgage loans originated, purchased or serviced by the Company
or any of its Subsidiaries or (ii) originate, purchase, or service mortgage
loans, or otherwise promote mortgage lending, including state and local housing
finance authorities; (B) “Loan Investor” means any person (including an Agency)
having a beneficial interest in any mortgage loan originated, purchased or
serviced by the Company or any of its Subsidiaries or a security backed by or
representing an interest in any such mortgage loan; and (C) “Insurer” means a
person who insures or guarantees for the benefit of the mortgagee all or any
portion of the risk of loss upon borrower default on any of the mortgage loans
originated, purchased or serviced by the Company or any of its Subsidiaries,
including the Federal Housing Administration, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture and any private mortgage insurer, and providers of hazard, title or
other insurance with respect to such mortgage loans or the related collateral.

 

(oo)         Risk Management Instruments.  Since January 1, 2011, all material
derivative instruments, including, swaps, caps, floors and option agreements,
whether entered into for the Company’s own account, or for the account of one or
more of the Subsidiaries, were entered into (1) only in the ordinary course of
business, (2) in accordance with prudent practices and in all material respects
with all applicable laws, rules, regulations and regulatory policies and (3)
with counterparties believed to be financially responsible at the time; and each
of them constitutes the valid and legally binding obligation of the Company or
one of the Subsidiaries, enforceable in accordance with its terms.  Neither the
Company or the Subsidiaries, nor, to the Company’s Knowledge, any other party
thereto, is in breach of any of its material obligations under any such
agreement or arrangement.

 

25

 

 

(pp)         ERISA.  The Company and its Subsidiaries are in compliance in all
material respects with all applicable legal requirements governing its employee
benefit plans, programs, policies and arrangements, including the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (herein called “ERISA”) and the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”) applicable to employee benefit
plans (as defined in ERISA). No “reportable event” (as defined in ERISA) has
occurred with respect to any “pension plan” (as defined in ERISA) for which the
Company would have any liability. The Company and its Subsidiaries have not
incurred and do not expect to incur, directly or indirectly, liability under (i)
Title IV of ERISA or (ii) Sections 412 or 4971 of the Code; and each “pension
plan” for which the Company or any Subsidiary would have liability that is
intended to be qualified under Section 401(a) of the Code is so qualified, has
received a favorable determination or opinion letter on which it is entitled to
rely, and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification. Except as disclosed in Schedule
3.1(pp), neither the Company nor any of its Subsidiaries has any obligation to
provide health or welfare benefits to any individual following the termination
of such individual’s employment or service with the Company or a Subsidiary
(other than as required under any the Consolidated Omnibus Budget Reconciliation
Act of 1986, as amended, or any similar state law). All health, life, and
long-term disability plans sponsored by the Company or any of its Subsidiaries,
or under which they have liability, are fully insured. None of the Company’s or
its Subsidiaries’ Benefit Plans, programs, policies, or arrangements is subject
to any laws other than those of the United States or any state, city, county, or
other municipality in the United States.

 

(qq)         Shell Company Status.  The Company is not, and has never been, an
issuer identified in Rule 144(i)(1) under the Securities Act.

 

(rr)         Reservation of Underlying Shares.  The Company has reserved, and
will continue to reserve, free of any preemptive or similar rights of
stockholders of the Company, a number of unissued shares of Common Stock and
Non-Voting Common Stock sufficient to issue and deliver the Underlying Shares
into which the Preferred Stock is automatically convertible, assuming
Stockholder Approval has been obtained.

 

(ss)         Loan and Credit Loss Reserves. As of the date hereof and as of the
Closing Date, the Company’s management has reasonably and in good faith
concluded that the loan and credit loss reserves of the Bank are adequate, and
neither the Company nor the Bank has been advised by any of the Federal Reserve,
the FDIC or the BFI, as applicable, that the Bank’s loan and credit loss
reserves or methodology for determining such reserves are inadequate.

 

(tt)         Change in Control. The issuance of the Securities to the Purchasers
as contemplated by this Agreement will not trigger any rights under any “change
of control” provision in any of the agreements to which the Company or any of
its Subsidiaries is a party, including any employment, “change in control,”
severance or other compensatory agreements and any benefit plan, which results
in payments to the counterparty or the acceleration of vesting of benefits.

 

26

 

 

(uu)         No Material Misstatement or Omission. None of the representations
or warranties made by the Company in this Agreement, or in any certificate
furnished by the Company pursuant to this Agreement, when all such documents are
read together in their entirety, contains or will contain at the Closing Date
any untrue statement of a material fact, or omits or will omit at the Closing
Date any material fact necessary in order to make the statements contained
herein or therein, in the light of the circumstances under which made, not
misleading.

 

(vv)         Asset Quality. The total amount of Non-Performing Assets of the
Company and its Subsidiaries, on a consolidated basis, did not exceed $5,900,000
as of December 31, 2013.

 

(ww)         Liquidity. Since December 31, 2013, there has not been a material
change in the Company’s and its Subsidiaries’ need for, sources of or access to
liquidity.

 

(xx)        Classified Assets. The aggregate amount of loans of the Company and
its Subsidiaries, on a consolidated basis, that are rated “substandard”,
“doubtful” or “loss” did not exceed $5,300,000 as of December 31, 2013.

 

3.2         Representations and Warranties of the Purchasers.  Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

 

(a)          Organization and Qualification.  Purchaser (if an entity) is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently conducted.
Purchaser (if an entity) is not in violation of any of the provisions of its
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  Purchaser (if an entity) is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not materially and
adversely affect Purchaser’s ability to perform its obligations under this
Agreement or consummate the transactions contemplated by this Agreement on a
timely basis.

 

(b)          Authorization; Enforcement; Validity.  Purchaser (if an entity) has
the requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of each of the Transaction Documents by
Purchaser (if an entity) to which it is a party and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or partnership action on the part of Purchaser, and no
further corporate or partnership action is required by Purchaser or its
governing body in connection therewith. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
Purchaser and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of Purchaser enforceable
against Purchaser in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

27

 

 

(c)          No Conflicts.  The execution, delivery and performance by Purchaser
of the Transaction Documents and the consummation by Purchaser of the
transactions contemplated hereby will not (assuming the accuracy of the
representations and warranties of the Company and the other Purchasers
hereunder) (i) conflict with or violate any provisions of the organizational
documents of Purchaser (if an entity), (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of Purchaser or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Purchaser is a party, or (iii) conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction or decree or other
restriction of any court or governmental authority to which Purchaser is subject
(including federal and state securities laws), or by which any property or asset
of Purchaser is bound or affected, except in the case of clauses (ii) and
(iii) above, such as would not or reasonably be expected to, individually or in
the aggregate, materially and adversely affect Purchaser’s ability to perform
its obligations under this Agreement or consummate the transactions contemplated
by this Agreement on a timely basis.

 

(d)          Investment Intent.   Purchaser understands that the Purchased
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Purchased Shares and, upon Stockholder Approval, the Underlying Shares, as
principal for its own account and not with a view to, or for distributing or
reselling such Purchased Shares or any part thereof in violation of the
Securities Act or any applicable state securities laws, provided, however, that
by making the representations herein, Purchaser does not agree to hold any of
the Securities for any minimum period of time and reserves the right at all
times to sell or otherwise dispose of all or any part of such Purchased Shares
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws, and, if applicable, any regulations or
policies of the Federal Reserve. Purchaser is acquiring the Securities hereunder
in the ordinary course of its business. Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity.

 

(e)          Purchaser Status.  At the time Purchaser was offered the Purchased
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.

 

(f)          General Solicitation.   Purchaser is not purchasing the Purchased
Shares as a result of any general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer and sale of the Purchased Shares to be purchased under this Agreement.

 

28

 

 

(g)          Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Purchased Shares, and
has so evaluated the merits and risks of such investment. Purchaser is able to
bear the economic risk of an investment in the Purchased Shares and, at the
present time, is able to afford a complete loss of such investment.

 

(h)          Access to Information.  Purchaser acknowledges that it has received
and reviewed the Disclosure Materials and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Purchased Shares and the merits and risks of investing in the
Purchased Shares; (ii) access to information about the Company and the
Subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to Purchaser’s investment in the Purchased Shares. Neither such
inquiries nor any other investigation conducted by or on behalf of Purchaser or
its representatives or counsel shall modify, amend or affect such Purchaser’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents. Purchaser has not relied on any representation or
warranty in connection with the transactions contemplated by the Transaction
Documents other than those contained in the Transaction Documents.

 

(i)          Brokers and Finders.  Other than the Placement Agent with respect
to the Company, no Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any other Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of Purchaser.  Purchaser acknowledges that it is purchasing
the Purchased Shares directly from the Company and not from the Placement Agent.

 

(j)          Independent Investment Decision.   Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to Purchaser in connection
with the purchase of the Purchased Shares constitutes legal, tax or investment
advice. Purchaser has consulted such legal, tax and investment advisors as it,
in its sole discretion, has deemed necessary or appropriate in connection with
its purchase of the Purchased Shares. Purchaser understands that the Placement
Agent has acted solely as the agent of the Company in this placement of the
Purchased Shares and Purchaser has not relied on the business or legal advice of
the Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to Purchaser in connection with the
transactions contemplated by the Transaction Documents.

 

29

 

 

(k)          Reliance on Exemptions.   Purchaser understands that the Purchased
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of U.S. federal and state securities laws and that
the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of Purchaser
to acquire the Purchased Shares.

 

(l)          No Governmental Review.   Purchaser understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Purchased Shares or
the fairness or suitability of the investment in the Purchased Shares nor have
such authorities passed upon or endorsed the merits of the offering of the
Purchased Shares.

 

(m)          Residency.  Such Purchaser’s residence (if an individual) or office
in which its investment decision with respect to the Purchased Shares was made
(if an entity) are located at the address immediately below such Purchaser’s
name on its signature page hereto.

 

(n)          Knowledge as to Conditions.  As of the date of this Agreement, such
Purchaser has no reasonable basis to believe that any regulatory approvals,
consents or statements of non-objection required or otherwise a condition to the
consummation by it of the transactions contemplated by this Agreement will not
be obtained.

 

(o)          Regulatory Approvals. Other than the Passivity Commitments a
Purchaser may be required to deliver to the Federal Reserve, no notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any governmental entity, nor
expiration or termination of any statutory waiting period, is necessary for the
consummation by Purchaser of the transactions contemplated by this Agreement.

 

(p)          Financial Capability. Such Purchaser has access to funds necessary
to consummate the Closing as of the date of the Closing, on the terms and
conditions contemplated by this Agreement.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

30

 

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1         Transfer Restrictions.

 

(a)          Compliance with Laws.  Notwithstanding any other provision of this
Article IV, each Purchaser covenants that it will not dispose of the Purchased
Shares other than pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state,
federal or foreign securities laws.  In connection with any transfer of the
Purchased Shares other than (i) pursuant to an effective registration statement,
(ii) to the Company or (iii) pursuant to Rule 144 (provided that the transferor
provides the Company with reasonable assurances (in the form of seller and
broker representation letters) that such securities may be sold pursuant to such
rule), the Company may require the transferor thereof to provide to the Company
and the Transfer Agent, at the transferor’s expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company and the
Transfer Agent (it being agreed that in-house counsel for a Purchaser shall be
reasonably acceptable to Company), the form and substance of which opinion shall
be reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.  As a condition of transfer (other than pursuant to
clauses (i), (ii) or (iii) of the preceding sentence), any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement with respect to such transferred
Securities.

 

(b)          Legends.  Certificates evidencing the Purchased Shares shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and, with respect to Securities held
in book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE).  NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.

 

31

 

 

(c)          Removal of Legends.  Upon request of Purchaser, upon receipt by the
Company of an opinion of counsel reasonably satisfactory to the Company to the
effect that such legend is no longer required under the Securities Act and
applicable state laws, the Company shall promptly cause the legend set forth
above to be removed from any certificate or share register for any securities
purchased pursuant to this Agreement. 

 

(d)          Acknowledgement.  Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Purchased Shares or any interest therein without
complying with the requirements of the Securities Act. Except as otherwise
provided below, while the Registration Statement remains effective, each
Purchaser hereunder may sell the Underlying Shares in accordance with the plan
of distribution contained in the Registration Statement and if it does so it
will comply therewith and with the related prospectus delivery requirements
unless an exemption therefrom is available or unless the Securities are sold
pursuant to Rule 144.  Each Purchaser, severally and not jointly with the other
Purchasers, agrees that if it is notified by the Company in writing at any time
that the Registration Statement registering the resale of the Underlying Shares
is not effective or that the prospectus included in such Registration Statement
no longer complies with the requirements of Section 10 of the Securities Act,
the Purchaser will refrain from selling such Securities until such time as the
Purchaser is notified by the Company that such Registration Statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless Purchaser is able to, and does, sell such Securities pursuant to an
available exemption from the registration requirements of Section 5 of the
Securities Act.

 

4.2         Furnishing of Information.  In order to enable Purchasers to sell
the Securities under Rule 144 of the Securities Act, for a period of one year
from the Closing, the Company shall maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and at all times it is
subject to the requirements of the Exchange Act it shall timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
SEC Reports required to be filed by the Company after the date hereof pursuant
to the Exchange Act and submit electronically any interactive data files
specified in Rule 144(c)(1)(ii) of the Securities Act.  If the Company is not
required to file SEC Reports pursuant to such laws, it will, for so long as the
Purchasers hold Purchased Shares or Underlying Shares, prepare and furnish to
Purchasers and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the
Securities pursuant to Rule 144.

 

4.3         Form D and Blue Sky Laws.  The Company agrees to timely file a
Form D with respect to the Purchased Shares as required under Regulation D.  The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Purchased Shares for sale to Purchasers at the Closing pursuant
to this Agreement under applicable securities or “blue sky” laws of the states
of the United States (or to obtain an exemption from such qualification). The
Company shall make all filings and reports relating to the offer and sale of the
Purchased Shares required under applicable securities or “blue sky” laws of the
states of the United States following the Closing Date.

 

32

 

 

4.4           No Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Purchased Shares in a manner
that would require the registration under the Securities Act of the sale of the
Purchased Shares to Purchasers.

 

4.5           Securities Laws Disclosure; Publicity.  By 9:00 a.m., New York
City time, on the Closing Date, the Company shall issue one or more press
releases (collectively, the “Press Release”) reasonably acceptable to Purchasers
disclosing all material terms of the transactions contemplated hereby. On or
before 9:00 a.m., New York City time, on the fourth Trading Day immediately
following the execution of this Agreement, the Company will file a Current
Report on Form 8-K reasonably acceptable to Purchasers with the Commission
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents (including,
without limitation, this Agreement and the Registration Rights Agreement)).
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or any Affiliate or investment adviser of any Purchaser, or
include the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser in any press release or filing with the Commission (other than the
Registration Statement) or any regulatory agency or Trading Market, without the
prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents with the Commission and (ii) to the extent such disclosure is required
by law, at the request of the staff of the Commission or Trading Market
regulations, in which case the Company shall provide Purchasers with prior
written notice of such disclosure permitted under this subclause (ii).  Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company, Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

4.6           Non-Public Information. Except with the express written consent of
a Purchaser and unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information, the
Company shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

 

33

 

 

4.7         Indemnification.

 

(a)          Indemnification of Purchasers.  In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold each Purchaser and its directors, officers, stockholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, stockholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling person (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, fines imposed by
a governmental entity, court costs and reasonable attorneys’ fees and costs of
investigation that any Purchaser Party may suffer or incur as a result of (i)
any inaccuracy or breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents (including any certificates delivered pursuant thereto) or (ii) any
action, suit, proceeding or investigation instituted against a Purchaser Party
in any capacity, or any of them or their respective affiliates, by any Person
who is not an affiliate of such Purchaser Party (other than the Company or its
controlled affiliates), with respect to any of the transactions contemplated by
this Agreement.  The Company will not be liable to any Purchaser Party under
this Agreement to the extent, but only to the extent, that a loss, claim, damage
or liability is attributable to such Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.

 

(b)          Conduct of Indemnification Proceedings.  Promptly after receipt by
any Purchaser Party (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.7(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially and adversely prejudiced by such
failure to notify. In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii)  the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

 

34

 

 

4.8           Listing of Common Stock.  The Company will use its reasonable best
efforts to list the Common Stock for quotation on the NASDAQ Capital Market and
maintain the listing of the Common Stock on the NASDAQ Capital Market.

 

4.9           Limitation on Beneficial Ownership.  Except as provided herein, no
Purchaser (and its Affiliates or any other Persons with which it is acting in
concert or whose holdings would otherwise be required to be aggregated for
purposes of the BHC Act or the Change in Bank Control Act) will be entitled to
purchase a number of Securities that would result in such Purchaser becoming,
directly or indirectly, the beneficial owner (as determined under Rule 13d-3
under the Exchange Act) of more than 9.9% of the number of shares of Common
Stock issued and outstanding (based on the number of outstanding shares as of
the Closing Date).

 

4.10         No Change of Control. The Company shall use reasonable best efforts
to obtain all necessary irrevocable waivers, adopt any required amendments and
make all appropriate determinations so that the issuance of the Securities to
Purchasers will not trigger a “change of control” or other similar provision in
any of the agreements to which the Company or any of its Subsidiaries is a
party, including without limitation any employment, “change in control,”
severance or other agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits.

 

4.11         Stockholders Meeting.  The Company shall call a meeting of its
stockholders to be held as promptly as practicable following the date of this
Agreement, but in no event later than one hundred and twenty (120) days
following the Closing Date, to vote on a proposal (the “Stockholder Proposals”)
to approve the issuance of Common Stock and the Non-Voting Common Stock upon the
conversion of the Preferred Stock for purposes of Rule 5635 of the NASDAQ Stock
Market Rules (such approval of the Stockholder Proposal, “Stockholder
Approval”).  Subject to the exercise of its fiduciary duties under Virginia law,
the Board of Directors of the Company shall recommend to the Company’s
stockholders that such stockholders vote in favor of the Stockholder
Proposal.  In connection with such meeting, the Company shall promptly prepare
and file (but in no event more than twenty (20) days after the Closing Date)
with the Commission a preliminary proxy statement, shall use its reasonable best
efforts to respond to any comments of the Commission or its staff with respect
to the preliminary proxy statement and to cause a definitive proxy statement
related to such stockholders’ meeting to be mailed to the Company’s stockholders
no later than July 1, 2014, and shall use its reasonable best efforts to solicit
proxies for such Stockholder Approval.  The Company shall notify Purchaser
promptly of the receipt of any comments from the Commission or its staff with
respect to the proxy statement and of any request by the Commission or its staff
for amendments or supplements to such proxy statement or for additional
information (but the Company shall not provide any Purchaser with any material,
non-public information, unless requested by such Purchaser and pursuant to a
written agreement regarding the confidentiality and use of such
information).  If at any time prior to such stockholders’ meeting there shall
occur any event that is required to be set forth in an amendment or supplement
to the proxy statement, the Company shall as promptly as practicable prepare and
mail to its stockholders such an amendment or supplement.  In the event that
Stockholder Approval is not obtained at such stockholder meeting, the Company
shall include a proposal to approve (and the Board of Directors shall recommend
approval of) such proposal at a meeting of its stockholders to be held no less
than once in each subsequent six-month period beginning on the date of such
stockholder meeting until such approval is obtained.

 

35

 

 

4.12       Confidentiality. Each party hereto will hold, and will cause its
respective Affiliates and its and their respective directors, officers,
employees, agents, consultants and advisors to hold, in strict confidence,
unless disclosure to a regulatory authority is necessary in connection with any
necessary regulatory approval, examination or inspection or unless disclosure is
required by judicial or administrative process or, in the written opinion of its
counsel, by other requirement of law or the applicable requirements of any
regulatory agency or relevant stock exchange, all non-public records, books,
contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other party hereto furnished to it
by or on behalf of such other party or its representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(1) previously known by such party on a non-confidential basis, (2) publicly
available through no fault of such party or (3) later lawfully acquired from
other sources by such party), and neither party hereto shall release or disclose
such Information to any other person, except its auditors, attorneys, financial
advisors, other consultants and advisors.

 

4.13       Governance Matters.

 

(a)          Board Representative. At Closing, the Company and the Bank will
appoint the person nominated by the Lead Investor (the “Board Representative”)
as provided in this Section 4.13(a) to the Board of Directors, subject to
satisfaction of the legal and governance requirements regarding service as a
director of the Company and to the reasonable approval of the Board of Directors
(such approval not to be unreasonably withheld or delayed). To the extent
consistent with the requirement to stagger the terms of the directors of the
Company, the Company and Bank will nominate the Board Representative for
election at the first annual meeting of stockholders following the Closing to a
three year term. After such appointment or election of a Board Representative,
so long as the Lead Investor beneficially owns (as determined in accordance with
Rule 13d-3 under the Exchange Act) at least 5.0% or more of the outstanding
shares of Common Stock, whether acquired upon conversion of the Preferred Shares
or otherwise and treating each Preferred Share that is not a share of Common
Stock as if it had converted into Common Stock, and each share of Non-Voting
Common Stock as a Share of Common Stock (a “Qualifying Ownership Interest”), the
Company will be required to recommend to its stockholders the election of such
respective Lead Investor’s Board Representative at the Company’s annual meeting
of stockholders, as applicable, subject to satisfaction of the legal and
governance requirements regarding service as a director of the Company and to
the reasonable approval of the Board of Directors (such approval not to be
unreasonably withheld or delayed). If at any time a Lead Investor no longer
beneficially owns Qualifying Ownership Interest, such Lead Investor will have no
further rights under this Section 4.13(a), and, at the written request of the
Board of Directors, shall use its reasonable best efforts to cause its Board
Representative to resign from the Board of Directors within 15 calendar days
thereafter. The Lead Investor shall inform the Company if and when it ceases to
hold a Qualifying Ownership Interest.

 

36

 

 

Any Board Representative (including any successor nominee) duly selected in
accordance with this Section 4.13(a) shall, subject to applicable law, be the
Company’s and the Board of Directors’ nominee to serve on the Board of
Directors. The Company shall use all reasonable best efforts to have the Board
Representative elected as a director of the Company and the Company shall
solicit proxies for each such person to the same extent as it does for any of
its other nominees to the Board of Directors. The Board Representative shall
have the right to attend any meetings of the committees of the Board of
Directors and the Bank Board as a non-voting observer, other than those
committees that are required by the Listing Rules of the Nasdaq Stock Market to
be comprised only of independent directors.

 

For only so long as the Lead Investor has the right to nominate a Board
Representative pursuant to this Section 4.13(a), such Lead Investor shall have
the power to designate the Board Representative’s replacement upon the death,
resignation, retirement, disqualification or removal from office of such
director. The Board of Directors will use its reasonable best efforts to take
all action required to fill the vacancy resulting therefrom with such person
(including such person, subject to applicable law, being the Company’s and the
Board of Directors’ nominee to serve on the Board of Directors, using all
reasonable best efforts to have such person elected as director of the Company
and the Company soliciting proxies for such person to the same extent as it does
for any of its other nominees to the Board of Directors).

 

Any Board Representative shall be entitled to the same cash compensation and
participation in Company equity plans and same indemnification in connection
with his or her role as a director as the other members of the Board of
Directors, and each Board Representative shall be entitled to reimbursement for
documented, reasonable out-of-pocket expenses incurred in attending meetings of
the Board of Directors or any committees thereof, to the same extent as the
other members of the Board of Directors. The Company shall notify each Board
Representative of all regular and special meetings of the Board of Directors and
shall notify each Board Representative of all regular and special meetings of
any committee of the Board of Directors of which the Board Representative is a
member in accordance with the Company’s bylaws as then in effect. The Company
shall provide each Board Representative with copies of all notices, minutes,
consents and other materials provided to all other members of the Board of
Directors concurrently as such materials are provided to the other members.

 

37

 

 

Given that certain Jointly Indemnifiable Claims may arise due to the
relationship between the Fund Entities and the Company and Bank and the service
of the Board Representative as a Director of the Company and the Bank at the
request of the Fund Entities, the Company acknowledges and agrees, and shall
cause the Bank to acknowledge and agree, that the Company and the Bank shall be
fully and primarily responsible for the indemnification and advancement of
expenses of the Board Representative in connection with any such Jointly
Indemnifiable Claim irrespective of any right of recovery the Board
Representative may have from the Fund Entities or any of their respective
Affiliates. Under no circumstances shall the Company or the Bank be entitled to
any right of contribution by the Fund Entities or any of their Affiliates and no
right of recovery the Board Representative may have from the Fund Entities or
any of their respective Affiliates shall reduce or otherwise alter the rights of
the Board Representative or the obligations of the Company and the Bank to
indemnify the Board Representative. For purposes of this Section 4.13(a), (i)
the term “Fund Entities” shall mean any corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other entity or
enterprise (other than the Company, the Bank or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other entity or enterprise the Board Representative has agreed, on behalf of the
Company or the Bank or at the Company’s or at the Bank’s request, to serve as a
director, officer, employee or agent of another entity from whom the Board
Representative may be entitled to indemnification or advancement of expenses
with respect to which, in whole or in part, the Company and/or the Bank may also
have an indemnification or advancement obligation, and (ii) the term “Jointly
Indemnifiable Claim” shall mean any claim for which the Board Representative
shall be entitled to indemnification from both any Fund Entity and the Company
and/or the Bank pursuant to applicable law, any indemnification agreement or the
certificate of incorporation, bylaws, partnership agreement, operating
agreement, certificate of formation, certificate of limited partnership or
comparable organizational documents of the Company, the Bank and the Fund
Entities. If the Company has entered into, or shall in the future enter into,
any indemnification agreement with any member of the Board of Directors of the
Company or any Subsidiary, the Company shall give the Board Representative the
opportunity to enter into an indemnification agreement with the Company and such
Subsidiary, as applicable, with the same terms and conditions.

 

Until such time as the Board Representative is duly appointed and elected, at
all times when the Lead Investor has the right to a Board Representative as
provided in this Section 4.13(a) and otherwise upon the written request of such
Lead Investor and in lieu of such Lead Investor’s nomination of a Board
Representative, such Lead Investor may appoint one individual to attend all
meetings of the Board of Directors and any committees thereof that a Board
Representative would be eligible to attend (the “Observer”) and pursuant to this
Section 4.13(a) hereof the board of directors of the Bank and any committees
thereof, which individual shall be reasonably acceptable to the Board of
Directors (such approval not to be unreasonably withheld or delayed); provided
that the appointment by a Lead Investor of an Observer shall not prevent such
Lead Investor from nominating a Board Representative in lieu of an Observer at a
future time. The Observer shall not have any right to vote on any matter
presented to the Board of Directors or any committee thereof. Subject to
compliance with regulatory requirements, the Company shall give the Observer
written notice of each meeting thereof at the same time and in the same manner
as the members of the Board of Directors, shall provide the Observer with all
written materials and other information given to members of the Board of
Directors at the same time such materials and information are given to the
members of the Board of Directors and shall permit the Observer to attend as an
observer at all meetings thereof, and in the event the Company proposes to take
any action by written consent in lieu of a meeting, the Company shall give
written notice thereof to each Observer prior to the effective date of such
consent describing the nature and substance of such action and including the
proposed text of such written consents; provided, however, that (A) the Company
or the Board of Directors shall have the right to withhold any information and
to exclude the Observer from any meeting or portion thereof (1) if doing so is,
in the reasonable good faith judgment of the Company, after consultation with
counsel, advisable or necessary to protect the attorney-client privilege between
the Company and counsel or (2) if the Board of Directors reasonably determines
in good faith, after consultation with counsel, that attendance by the Observer
would conflict with fiduciary or regulatory requirements under applicable law
and (B) the Lead Investor shall cause its Observer to agree to hold in
confidence and trust and to act in a fiduciary manner with respect to all
information provided to such Observer. The Lead Investor covenants and agrees to
hold all such information obtained from its Observer as provided in the prior
sentence in confidence pursuant to the non-disclosure agreement entered into
between the Company and the Lead Investor.

 

38

 

 

So long as the Lead Investor has the right to appoint a Board Representative
pursuant to this Section 4.13(a), such Lead Investor shall have the right to
either nominate one person (the “Bank Board Representative”) to be elected or
appointed as director to the board of directors of the Bank (the “Bank Board”)
or until such time as the Bank Board Representative is duly elected and
appointed, to appoint one person to attend all meetings of the Bank Board and
any committees thereof as an observer (the “Bank Board Observer”); provided that
if the Lead Investor chooses to have a director of both the Company and the Bank
it at all such times shall be the same individual; provided further the
appointment by the Lead Investor of a Bank Board Observer shall not prevent the
Lead Investor from nominating a Bank Board Representative in lieu of a Bank
Board Observer at a future time. The obligations of the Company otherwise with
respect to, and the conditions on the appointment and, if applicable,
directorship of, each Bank Board Representative and each Bank Board Observer
shall be substantially the same as those with respect to or applicable to the
Board Representative and Observer, respectively.

 

The rights of the Lead Investor described in this Section 4.13(a) shall be
personal to such Lead Investor and the transfer, assignment and/or conveyance of
said rights from the Lead Investor to any other person and/or entity (other than
in connection with a transfer of Securities to an Affiliate) is prohibited and
shall be void and of no force or effect.

 

(b)          Appointment of Additional Director. Not later than May 31, 2014,
the Company and the Bank will appoint David Zlatin to the Board of Directors and
the Bank Board and/or nominate him for election as a director at the Company’s
2014 annual meeting of stockholders, subject to satisfaction of the legal and
governance requirements regarding service as a director of the Company and to
the reasonable approval of the Board of Directors (such approval not to be
unreasonably withheld or delayed).

 

4.14         No Rights Agreement. The Company shall not enter into any poison
pill agreement, stockholders’ rights plan or similar agreement that shall limit
the rights of a Purchaser to acquire Common Stock up to the limits set forth in
Section 4.9 unless such poison pill agreement, stockholders’ rights plan or
similar agreement grants an exemption or waiver to the Purchaser immediately
effective upon execution of such plan or agreement that would allow the
Purchaser to acquire such Common Stock up to the limits set forth in Section
4.9.

 

4.15         Certain Transactions. The Company will not merge or consolidate
into, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party, as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant and condition of this
Agreement to be performed and observed by the Company.

 

39

 

 

4.16       Corporate Opportunities. Each of the parties hereto acknowledges that
the Lead Investor and its Affiliates and related investment funds may review the
business plans and related proprietary information of any enterprise, including
enterprises which may have products or services which compete directly or
indirectly with those of the Company and its Subsidiaries, and may trade in the
securities of such enterprise. Neither the Lead Investor nor any of its
Affiliates or related investment funds shall be precluded or in any way
restricted from investing or participating in any particular enterprise, or
trading in the securities thereof whether or not such enterprise has products or
services that compete with those of the Company and its Subsidiaries. The
parties expressly acknowledge and agree that: (a) the Lead Investor, the Board
Representative, the Board Observer and the Affiliates of the Lead Investor have
the right to, and shall have no duty (contractual or otherwise) not to, directly
or indirectly, engage in the same or similar business activities or lines of
business as the Company and its Subsidiaries; and (b) in the event that any Lead
Investor, Board Representative, Board Observer or any of their Affiliates
acquires knowledge of a potential transaction or matter that may be a corporate
opportunity for the Company or any of its Subsidiaries, such Lead Investor,
Board Representative, Board Observer or Affiliate shall have no duty
(contractual or otherwise) to communicate or present such corporate opportunity
to the Company or any of its Subsidiaries, and, notwithstanding any provision of
this Agreement to the contrary, shall not be liable to the Company or any of its
Subsidiaries or any other Purchasers or stockholders of the Company for breach
of any duty (contractual or otherwise) by reason of the fact that the Lead
Investor, any Affiliate thereof or related investment fund thereof, directly or
indirectly, pursues or acquires such opportunity for itself, directs such
opportunity to another person, or does not present such opportunity to the
Company or its Subsidiaries.

 

4.17       Ordinary Course of Business. Prior to the earlier of the Closing Date
and the termination of this Agreement pursuant to Section 6.16, the Company
shall, and shall cause each Subsidiary to, use reasonable best efforts to carry
on its business in the ordinary course of business and to maintain and preserve
its and such Subsidiary’s business (including its organization, assets,
properties, goodwill and insurance coverage) and preserve business relationships
with customers, strategic partners, suppliers, distributors and others having
business dealings with it. Without limiting the generality of the foregoing, to
the extent reasonably practicable, the Company shall consult with Purchasers
prior to taking any material actions outside of the ordinary course of business.

 

4.18       Gross-Up Rights.

 

(a)          Sale of New Securities.  If, at any time prior to the one year
anniversary of the Closing Date, the Company makes any public or nonpublic
offering or sale of any equity or equity-linked security (any such security, a
“New Security”) (other than any securities issuable (i)  as consideration in a
bona fide arms-length acquisition by the Company, (ii) in accordance with the
terms of any employee benefit plan approved by the Board of Directors, (iii) as
part of a bona fide public offering or (iv) at the written direction of any
governmental or administrative agency, regulatory authority), then the Lead
Investor and any other Purchaser purchasing at least 4.9% of the Common Stock
pursuant to this Agreement shall be afforded the opportunity to acquire from the
Company for the same price (net of any underwriting discounts or sales
commissions) and on the same terms as such securities are proposed to be offered
to others, up to the amount of New Securities in the aggregate required to
enable it to maintain its proportionate Common Stock interest in the Company
(including any shares of Non-Voting Common Stock) immediately prior to any such
issuance of New Securities.  The amount of New Securities that each Purchaser
shall be entitled to purchase in the aggregate shall be determined by
multiplying (x) the total number or principal amount of such offered New
Securities by (y) a fraction, the numerator of which is the sum of (i) the
number of shares of Common Stock held by such Purchaser, if any, and (ii)
without duplication, the number of shares of Common Stock represented by the
Preferred Stock (including any shares of Non-Voting Common Stock) held by such
Purchaser on an as-converted and as-exercised basis as of such date, if any, and
the denominator of which is the sum of (i) the number of shares of Common Stock
then outstanding and (ii) without duplication, the number of shares of Common
Stock represented by the Preferred Stock (including any shares of Non-Voting
Common Stock) on an as-converted and as-exercised basis as of such date. 

 

40

 

 

(b)          Notice.  In the event the Company proposes to offer or sell New
Securities (the “Offering”), it shall give each Purchaser written notice of its
intention, describing the price (or range of prices), anticipated amount of
securities, timing, and other terms upon which the Company proposes to offer the
same (including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than ten Business Days, as the case may
be, after the initial filing of a registration statement with the Commission
with respect to an underwritten public offering, after the commencement of
marketing with respect to a Rule 144A offering or after the Company proposes to
pursue any other offering.  If the information contained in the notice
constitutes material non-public information (as defined under the applicable
securities laws), the Company shall deliver such notice only to the individuals
identified on such Purchaser’s signature page hereto, and shall not communicate
the information to anyone else acting on behalf of such Purchaser without the
consent of one of the designated individuals. Such Purchaser shall have ten
Business Days from the date of receipt of such a notice to notify the Company in
writing that it intends to exercise its rights provided in this Section 4.18 and
as to the amount of New Securities such Purchaser desires to purchase, up to the
maximum amount calculated pursuant to Section 4.18(a).  Such notice shall
constitute a nonbinding indication of interest of such Purchaser to purchase the
amount of New Securities so specified at the price and other terms set forth in
the Company’s notice to it.  The failure of such Purchaser to respond within
such ten Business Day period shall be deemed to be a waiver of such Purchaser’s
rights under this Section 4.18 only with respect to the Offering described in
the applicable notice. Notwithstanding anything herein to the contrary, to the
extent that a Purchaser exercises its right to purchase the full amount of New
Securities it is entitled to purchase pursuant to this Section 4.18, the
Purchaser shall have an additional option to over-subscribe and purchase all or
any part of the balance of any such remaining unsubscribed New Securities;
provided that, upon completion of such purchase, Purchaser shall not own in
excess of (i) 9.9% of the Common Stock issued and outstanding or (ii) 24.9% of
the Company’s total equity outstanding. The Company shall notify the Purchaser
of its over-subscription rights hereunder, and the Purchaser shall thereafter
have five Business Days following delivery of such notice to subscribe for any
additional shares of New Securities on a pro-rata basis amongst any other
Purchasers that also exercised a right to purchase the full amount of New
Securities such other Purchasers were entitled to purchase, and on such
additional terms and conditions as shall be determined by the Company in its
reasonable discretion.

 

41

 

 

(c)          Purchase Mechanism.  If such Purchaser exercises its rights
provided in this Section 4.18, the closing of the purchase of the New Securities
in connection with the closing of the Offering with respect to which such right
has been exercised shall take place within 30 calendar days after the giving of
notice of such exercise, which period of time shall be extended for a maximum of
180 days in order to comply with applicable laws and regulations (including
receipt of any applicable regulatory or stockholder approvals).  Notwithstanding
anything to the contrary herein, the closing of the purchase of the New
Securities by such Purchaser will occur no earlier than the closing of the
Offering triggering the right being exercised by such Purchaser. Each of the
Company and such Purchaser agrees to use its commercially reasonable efforts to
secure any regulatory or stockholder approvals or other consents, and to comply
with any law or regulation necessary in connection with the offer, sale and
purchase of, such New Securities.

 

(d)          Failure of Purchase. In the event a Purchaser fails to exercise its
rights provided in this Section 4.18 within said ten Business Day period or, if
so exercised, such Purchaser is unable to consummate such purchase within the
time period specified in Section 4.18(c) above because of its failure to obtain
any required regulatory consent or approval, the Company shall thereafter be
entitled (during the period of 60 days following the conclusion of the
applicable period) to sell or enter into an agreement (pursuant to which the
sale of the New Securities covered thereby shall be consummated, if at all,
within 90 days from the date of said agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 4.18 by such Purchaser or which
such Purchaser is unable to purchase because of such failure to obtain any such
consent or approval, at a price and upon terms no more favorable in the
aggregate to the purchasers of such securities than were specified in the
Company’s notice to such Purchaser.  Notwithstanding the foregoing, if such sale
is subject to the receipt of any regulatory or stockholder approval or consent
or the expiration of any waiting period, the time period during which such sale
may be consummated shall be extended until the expiration of five Business Days
after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 180 days from the date of
the applicable agreement with respect to such sale.  In the event the Company
has not sold the New Securities or entered into an agreement to sell the New
Securities within said 60-day period (or sold and issued New Securities in
accordance with the foregoing within 90 days from the date of said agreement (as
such period may be extended in the manner described above for a period not to
exceed 180 days from the date of said agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
securities to such Purchaser in the manner provided above.

 

(e)          Non-Cash Consideration.  In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board of Directors; provided, however, that
such fair value as determined by the Board of Directors shall not exceed the
aggregate market price of the securities being offered as of the date the Board
of Directors authorizes the offering of such securities.

 

42

 

 

(f)          Cooperation.  The Company and each Purchaser shall cooperate in
good faith to facilitate the exercise of such Purchaser’s rights under this
Section 4.18, including to secure any required approvals or consents.

 

(g)          No Assignment of Rights. The rights of each Purchaser described
herein shall be personal to such Purchaser and the transfer, assignment and/or
conveyance of said rights from such Purchaser to any other person and/or entity
(other than an Affiliate of the Purchaser) is prohibited and shall be void and
of no force or effect.

 

4.19       Avoidance of Control. Notwithstanding anything to the contrary in the
Transaction Documents, neither the Company nor any Subsidiary thereof shall take
any action (including any redemption, repurchase, or recapitalization of Common
Stock, or securities or rights, options or warrants to purchase Common Stock, or
securities of any type whatsoever that are, or may become, convertible into or
exchangeable into or exercisable for Common Stock), that would (i) cause the
Lead Investor’s ownership of voting securities of the Company (together with the
ownership by the Lead Investor’s Affiliates (as such term is used under the BHC
Act) of voting securities of the Company) to increase above 4.9%, without the
prior written consent of the Lead Investor, or to increase to an amount that
would constitute “control” under the BHC Act, or otherwise cause the Lead
Investor to “control” the Company under and for purposes of the BHC Act or (ii)
cause any other Person’s ownership of voting securities of the Company (together
with the ownership by the other Person’s Affiliates (as such term is used under
the BHC Act) of voting securities of the Company) to increase above 9.9%,
without the prior written consent of the Lead Investor, or to increase to an
amount that would constitute “control” under the BHC Act, or otherwise cause the
Investor to “control” the Company under and for purposes of the BHC Act.

 

4.20       Most Favored Nation. During the period from the date hereof through
the Closing, neither the Company nor any of the Subsidiaries shall enter into
any additional, or modify any existing, agreements with any existing or future
investors in the Company or any of the Subsidiaries that have the effect of
establishing rights or otherwise benefitting such investor in a manner more
favorable in any respect to such investor than the rights and benefits
established in favor of the Lead Investor by this Agreement, unless, in any such
case, the Lead Investor has been offered such rights and benefits. The Company
represents and warrants to the Lead Investor that as of the date hereof, no
agreements exist with other Purchasers that have the effect of establishing
rights or otherwise benefitting such Purchasers in a manner more favorable in
any respect to such Purchaser than the rights and benefits established in favor
of the Lead Investor by this Agreement.

 

ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING



5.1         Conditions Precedent to the Obligations of Purchasers to Purchase
the Purchased Shares.  The obligation of each Purchaser to acquire the Purchased
Shares at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Purchaser (as to itself only):

 

43

 

 

(a)          Representations and Warranties.  The representations and warranties
of the Company contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
as of such date; provided, however, any representations or warranties qualified
as to materiality or Material Adverse Effect shall be true and correct in all
respects.

 

(b)          Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)          No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Consents.  Except for the Stockholder Approval, the Company shall
have obtained in a timely fashion any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the Purchased Shares (including all Required Approvals), all of which shall be
and remain so long as necessary in full force and effect.

 

(e)          No Suspensions of Trading in Common Stock; Listing.  The Common
Stock (i) shall be approved for quotation or listing on the Principal Trading
Market and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market. The Company
shall have obtained the approval of the Principal Trading Market to list the
Common Stock issuable upon conversion of the Preferred Stock and the Non-Voting
Common Stock, as applicable, provided that such approval may be subject to the
Stockholder Approval.

 

(f)          Company Deliverables.  The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(g)          Compliance Certificate.  The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
5.1(b) in the form attached hereto as Exhibit G.

 

(h)          Minimum Gross Proceeds. The Company shall simultaneously issue and
deliver at such Closing to Purchasers hereunder in the aggregate at least
sufficient Securities against payment of an aggregate Purchase Price of at least
$15.0 million.

 

(i)          Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.

 

44

 

 

(j)          No Material Adverse Effect. Since the date of this Agreement, there
shall not have occurred a Material Adverse Effect.

 

(k)          Non-Performing Assets. The total amount of Non-Performing Assets of
the Company and its Subsidiaries, on a consolidated basis, shall not exceed
$5,900,000.

 

(l)          Liquidity. Since December 31, 2013, there shall not have been a
material change in the Company’s and its Subsidiaries’ need for, sources of or
access to liquidity.

 

(m)          Classified Assets. The aggregate amount of loans of the Company and
its Subsidiaries, on a consolidated basis, that are rated “substandard”,
“doubtful” or “loss” shall not exceed $5,300,000.

 

5.2         Conditions Precedent to the Obligations of the Company to Sell the
Purchased Shares.  The Company’s obligation to sell and issue the Purchased
Shares at the Closing is subject to the fulfillment to the satisfaction of the
Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

 

(a)          Representations and Warranties.  The representations and warranties
made by Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (without giving effect to any materiality qualifications
therein) as of the date when made, and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date.

 

(b)          Performance.   Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)          No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Consents.   Purchaser shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Purchased Shares, all of which
shall be and remain so long as necessary in full force and effect.

 

(e)          Purchasers Deliverables.   Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(f)          Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.

 

45

 

 

ARTICLE VI.
MISCELLANEOUS

 

6.1         Fees and Expenses.

 

(a)          Except as provided in subsection (b) of this Section 6.1, the
parties hereto shall be responsible for the payment of all expenses incurred by
them in connection with the preparation and negotiation of the Transaction
Documents and the consummation of the transactions contemplated hereby.  The
Company shall pay all amounts owed to the Placement Agent relating to or arising
out of the transactions contemplated hereby.  The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Purchased Shares to the Purchasers.

 

(b)          The Company acknowledges that the Lead Investor has expended and is
expending significant time and money in connection with this Agreement. In order
to induce the Lead Investor to execute this Agreement and to expend the time and
resources necessary to effect its investment in the Securities, the Company
agrees that in the event (i) Closing is completed under the terms set forth in
this Agreement, or (ii) the Closing is not consummated other than due to a
breach by the Lead Investor of the terms of this Agreement, the Company will
reimburse the Lead Investor for the reasonable documented out-of-pocket expenses
of the Lead Investor incurred in connection with its due diligence and the
preparation and negotiation of this Agreement and the transactions contemplated
by this Agreement including, but not limited to, the fees and expenses of
counsel incurred by the Lead Investor and its affiliates in connection with the
transactions contemplated by this Agreement. Such Lead Investor expense
reimbursement will not exceed $75,000 in the aggregate.

 

6.2         Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

6.3         Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section 6.3 prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of
 transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section 6.3 on a day that is not a Trading
Day or later than 5:00 p.m., New York City time, on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

 

46

 

 

  If to the Company: Cordia Bancorp Inc.     11730 Hull Street Road    
Midlothian, Virginia 23112     Attention:  Jack Zoeller, President and Chief
Executive Officer     Fax:  804.744.2306         With a copy to: Kilpatrick
Townsend & Stockton LLP     607 14th Street, NW, Suite 900     Washington, DC
20005     Attention:  Aaron M. Kaslow, Esq.     Fax:  202.204.5600         If to
a Purchaser: At the address set forth on the signature page hereto.

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4           Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and each of the Purchasers affected
by such amendment or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold the Purchased Shares or Underlying
Shares.

 

6.5           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
This Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

 

6.6           Successors, Assigns and Guarantors.  Except as otherwise provided
in this Agreement, the provisions of this Agreement shall inure to the benefit
of and be binding upon the parties and their successors and permitted assigns.
This Agreement, or any rights or obligations hereunder, may not be assigned by
the Company without the prior written consent of the Purchasers. Except as
otherwise provided herein, any Purchaser may assign its rights hereunder in
whole or in part to any Person to whom such Purchaser assigns or transfers any
Securities in compliance with the Transaction Documents and applicable law,
provided such transferee shall agree in writing to be bound, with respect to the
transferred Securities, by the terms and conditions of this Agreement that apply
to the “Purchasers.”

 

47

 

 

6.7           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than Indemnified Persons.

 

6.8           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced on a non-exclusive basis in
the United States District Court for the Southern District of New York sitting
in the borough of Manhattan, New York. Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of the United States District Court
for the Southern District of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of the United States District Court for the Southern District of
New York, or that such Proceeding has been commenced in an improper or
inconvenient forum. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such Proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9           Survival.  Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Purchased Shares.

 

6.10         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

48

 

 

6.11         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12         Replacement of Securities.  If any certificate or instrument
evidencing any Securities are mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

 

6.13         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.14         Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

49

 

 

6.15        Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions.  Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

 

6.16        Termination.  

 

(a)          This Agreement may be terminated and the sale and purchase of the
Purchased Shares may be abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) as follows:

 

(i)          by mutual written agreement of the Company and Purchaser;

 

(ii)         by the Company or Purchaser, upon written notice to the other
party, in the event that any governmental entity shall have issued any order,
decree or injunction or taken any other action restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement, and such
order, decree, injunction or other action shall have become final and
nonappealable;

 

(iii)        by Purchaser, upon written notice to the Company, if there has been
a breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation or warranty shall have
become untrue after the date of this Agreement, in each case such that a closing
condition in Section 5.1(a) or 5.1(b) would not be satisfied;

 

(iv)        by the Company, upon written notice to Purchaser, if there has been
a breach of any representation, warranty, covenant or agreement made by
Purchaser in this Agreement, or any such representation or warranty shall have
become untrue after the date of this Agreement, in each case such that a closing
condition in Section 5.2(a) or 5.2(b) would not be satisfied; or

 

(v)         by the Company or Purchaser, upon written notice to the other party,
if the Closing has not been consummated on or prior to 5:00 p.m., New York City
time, on the date of this Agreement; provided, however, that the right to
terminate this Agreement under this Section 6.16(a)(vi) shall not be available
to any party whose failure to comply with its obligations under this Agreement
has been the cause of or resulted in the failure of the Closing to occur on or
before such time.

 

50

 

 

(b)          The Company shall give prompt notice of any such termination to
each other Purchaser, and, if necessary, work in good faith to restructure the
transaction to allow each Purchaser that does not exercise a termination right
to purchase the full number of securities set forth below such Purchaser’s name
on the signature page of this Agreement while remaining in compliance with
Section 4.19.

 

(c)          Nothing in this Section 6.16 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.

 

(d)          In the event of any termination of this Agreement as provided in
Section 6.16, this Agreement (other than Section 4.11 and Article VI, which
shall remain in full force and effect) shall forthwith become wholly void and of
no further force and effect; provided that nothing herein shall relieve any
party from liability for intentional breach of this Agreement. Upon a
termination in accordance with this Section 6.16, no Purchaser will have any
liability to any other Purchaser under the Transaction Documents as a result
therefrom.

 

6.17         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

6.18         Adjustments in Stock Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
Closing, each reference in any Transaction Document to a number of shares or a
price per share shall be deemed to be amended to appropriately account for such
event.

 

6.19         No Recourse. Each party hereto covenants, agrees and acknowledges
that no person other than Purchaser has obligations hereunder and that no person
shall have any remedy, recourse or right of recovery against, or contribution
from, any of Purchaser Related Party, whether through Purchaser or otherwise, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute, regulation or applicable law, by or through a claim by or
on behalf of Purchaser against any Purchaser Related Party, or otherwise. The
term “Purchaser Related Party” means (1) any Affiliate of Purchaser, (2) any
former, current or future general or limited partners, members, managers,
stockholders, holders of any equity, partnership or limited liability company
interest, officers, directors, employees, agents, controlling persons,
investment advisors, or assignees of Purchaser or any of its Affiliates, or (3)
any former, current or future general or limited partners, members, managers,
stockholders, holders of any equity, partnership or limited liability company
interest, officers, directors, employees, agents, controlling persons,
assignees, investment advisors or Affiliates of any of the foregoing.

 

[Remainder of page intentionally blank]

 

51

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  CORDIA BANCORP INC.       /s/ Jack Zoeller   By:  Jack Zoeller  
Its:  President and Chief Executive Officer

  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

 

 

 

Signature Page to Securities Purchase Agreement

 

     

Name of Purchaser (Person or entity in whose name the shares will be registered)

 

 

  Address for notice:

Name and title of authorized officer

(if subscriber is a business entity)

 

 

  Street Signature   City                    State                    Zip      
SSN/Tax ID No.:   Attn:           Phone No.:           Fax No.:           E-mail
address:

 

  x  $42,500   =  $ Number of Shares
Subscribed For   Total Purchase Price

 

Delivery Instructions, if different from above: c/o
 ________________________________       Street: ______________________________  
    City/State/Zip: _______________________         Attention:
___________________________       Telephone No.: _______________________

 

 

 

 

EXHIBIT INDEX

 

Exhibit A - Preferred Stock Designation Exhibit B - Non-Voting Articles of
Amendment Exhibit C - Registration Rights Agreement Exhibit D - Voting Agreement
Exhibit E - Legal Opinion Exhibit F - Secretary’s Certificate Exhibit G -
Closing Officers Certificate

 



 

 



 





EXHIBIT A

 

Preferred Stock Designation

 

Article III

 

Section E.          Mandatorily Convertible, Noncumulative, Nonvoting, Perpetual
Preferred Stock, Series A

 

1.          Designation. There is created hereby from the Corporation’s
authorized, undesignated and unissued shares of Preferred Stock, a series of
Preferred Stock designated as the “Mandatorily Convertible, Noncumulative,
Nonvoting, Perpetual Preferred Stock, Series A”, $0.01 par value per share (the
“Series A Preferred Stock”).

 

2.          Number of Shares. The total number of authorized shares of Series A
Preferred Stock shall be 363 shares, which may from time to time be increased or
decreased (but not below the number then outstanding) by the Corporation’s Board
of Directors.

 

3.          Definitions. As used herein, the following terms shall have the
meanings specified below:

 

“Affiliate” of any Person means any other Person controlling, controlled by or
under common control with such particular person or entity. The term “control”
(including the terms “controlling”, “controlled” and “under common control
with”) as used with respect to any Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Applicable Conversion Limits” has the meaning set forth in Section 5(a)(i)(B).

 

“Articles” means the Corporation’s Articles of Incorporation, as amended.

 

“Average VWAP” means the average of the VWAP for each Trading Day in the
relevant period.

 

“BHC Act” means the federal Bank Holding Company Act of 1956, as amended, and
the Federal Reserve regulations thereunder.

 

“BHC Affiliates” means, with respect to any Person, its Affiliates, all of its
“affiliates” as defined in the BHC Act or Regulation Y of the Federal Reserve,
and any other Persons designated by such Person as BHC Affiliates of such Person
solely for purposes of this Article III Section E.

 

“Board” or “Board of Directors” means the Corporation’s board of directors or,
with respect to any action to be taken by such board of directors, any committee
of the board of directors duly authorized to take such action.

 

“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions in New York, New York or
Richmond, Virginia are authorized or required by law, regulation or executive
order to close.

 

“CIBC Act” means the federal Change in Bank Control Act, as amended, and the
Federal Reserve regulations thereunder.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Corporation.

 

“Conversion” has the meaning set forth in Section 5(a)(1).

 

“Conversion Date” has the meaning set forth in Section 5(a)(1).

 

“Conversion Price” means the Liquidation Amount per share of Series A Preferred
Stock divided by the Conversion Rate then in effect. The initial Conversion
Price is $4.25.

 

“Conversion Rate” means, initially, 10,000 shares of Common Stock per share of
Series A Preferred Stock issuable upon a Conversion, based on an initial
Conversion Price of $4.25 per share of Common Stock, and is subject to
adjustment as provided herein. To the extent any Holder of Series A Preferred
Stock receives any shares of Nonvoting Common Stock upon a Conversion, such
Holder shall receive, initially 10,000 shares of Nonvoting Common Stock per
share of Series A Preferred Stock, based on an initial Conversion Price of $4.25
per share of Nonvoting Common Stock, and is subject to adjustment as provided
herein.

 

A-1

 

  

“Corporation” has the meaning set forth in the preamble.

 

“Current Market Price” of the Common Stock on any day, means the Average VWAP of
the Common Stock for the 10 consecutive Trading Days ending on the earlier of
the day in question and the day before the ex-date or other specified date with
respect to the issuance or distribution requiring such computation,
appropriately adjusted to take into account the occurrence during such period of
any event described in clauses (i) through (vi) of Section 6(d). For purposes of
this definition, “ex-date” means the first date on which the shares of the
Common Stock trade on the applicable exchange or in the applicable market,
regular way, without the right to receive an issuance or distribution.

 

“Depositary” means DTC or its nominee, Cede & Co., or any successor appointed by
the Corporation.

 

“Dividend Payment Date” means June 15 and December 15 of each year, commencing
June 15, 2014.

 

“Dividend Payment Commencement Date” means August 7, 2014.

 

“Dividend Period” means the period commencing on and including a Dividend
Payment Date (or, with respect to the first Dividend Period, commencing on and
including the Issue Date) and ending on and including the day immediately
preceding the next succeeding Dividend Payment Date.

 

“DTC” means The Depository Trust Company.

 

“Electing Share” has the meaning set forth in Section 7(a).

 

“Exchange Property” has the meaning set forth in Section 7(a).

 

“Expiration Date” has the meaning set forth in Section 6(d)(vi).

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 

“Holder” means the Person in whose name the shares of the Series A Preferred
Stock are registered, which may be treated by the Corporation and the Transfer
Agent as the absolute owner of the shares of Series A Preferred Stock for the
purpose of making payment and settling conversions and for all other purposes.

 

“Issue Date” means the first date of issuance of shares of Series A Preferred
Stock.

 

“Junior Stock” means the Common Stock, the Nonvoting Common Stock and any other
class or series of capital stock of the Corporation (including Preferred Stock
of any other series) issued in the future, unless the terms of which expressly
provide that it ranks senior to, or on a parity with, Series A Preferred Stock
as to dividend rights and/or as to rights on liquidation, dissolution or winding
up of the Corporation.

 

“Liens” has the meaning set forth in Section 8(b).

 

“Liquidation Amount” means, initially, $42,500 per share of Series A Preferred
Stock (as subsequently adjusted for any split, subdivision, combination,
consolidation, recapitalization or similar event with respect to the Series A
Preferred Stock).

 

“Liquidation Preference” has the meaning set forth in Section 10(a).

 

A-2

 



 

“Market Disruption Event” means any of the following events has occurred: (i)
any suspension of, or limitation imposed on, trading by the SEC or the relevant
exchange or quotation system during any period or periods aggregating one
half-hour or longer and whether by reason of movements in price exceeding limits
permitted by the SEC or relevant exchange or quotation system or otherwise
relating to the Common Stock or in futures or option contracts relating to the
Common Stock on the relevant exchange or quotation system, (ii) any event (other
than a failure to open or a closure as described below) that disrupts or impairs
the ability of market participants during any period or periods aggregating one
half-hour or longer in general to effect transactions in, or obtain market
values for, the Common Stock on the relevant exchange or quotation system or
futures or options contracts relating to the Common Stock on any relevant
exchange or quotation system, or (iii) the failure to open of the exchange or
quotation system on which the Common Stock or futures or options contracts
relating to the Common Stock are traded or the closure of such exchange or
quotation system prior to its respective scheduled closing time for the regular
trading session on such day (without regard to after hours or other trading
outside the regular trading session hours), unless such earlier closing time is
announced by such exchange or quotation system at least one hour prior to the
earlier of the actual closing time for the regular trading session on such day
and the submission deadline for orders to be entered into such exchange or
quotation system for execution at the actual closing time on such day.

 

“Nasdaq” means the Nasdaq Capital Market or other Nasdaq market in which the
Corporation’s Common Stock is then traded.

 

“Nonvoting Common Stock” means, as and when authorized by the Corporation, the
nonvoting common stock, par value $0.01 per share, of the Corporation, which
security is identical to the Common Stock in all respects, except that it has no
voting rights other than as may be required by the Virginia Stock Corporation
Act.

 

“Notice of Conversion” has the meaning set forth in Section 5(b).

 

“Parity Stock” means any class or series of capital stock of the Corporation
(other than the Series A Preferred Stock) authorized in the future, the terms of
which expressly provide that such class or series will rank on a parity with
Series A Preferred Stock as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Corporation (in each case without
regard to whether dividends accrue cumulatively or noncumulatively).

 

“Permitted Transfer” means a transfer of Series A Preferred Stock by any Holder:
(i) in a widespread public distribution; (ii) in which no transferee (or group
of associated transferees) would receive two percent (2%) or more of any class
of Voting Securities of the Corporation; or (iii) to a transferee that would
control more than fifty percent (50%) of the Voting Securities of the
Corporation without any transfer from the Holder.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company or trust.

 

“Preferred Stock” means any and all series of the Corporation’s preferred stock,
including the Series A Preferred Stock.

 

“Purchased Shares” has the meaning set forth in Section 6(d)(vi).

 

“Record Date” means, (i) with respect to payment of dividends on outstanding
shares of Series A Preferred Stock pursuant to the first sentence of Section
4(a), the 1st calendar day of the month in which the relevant Dividend Payment
Date occurs or such other record date fixed by the Board of Directors that is
not more than 60 nor less than 10 days prior to such Dividend Payment Date, (ii)
for purpose of an adjustment to the Conversion Rate pursuant to Section 6, with
respect to any dividend, distribution or other transaction or event in which the
holders of Common Stock have the right to receive any cash, securities or other
property or in which the Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of holders of the Common Stock
entitled to receive such cash, securities or other property (whether such date
is fixed by the Board of Directors or by statute, contract or otherwise), and
(iii) any other record date established by the Board of Directors for dividends
on Common Stock.

 

“Record Holder” means, as to any day, the Holder of record of outstanding shares
of Series A Preferred Stock as they appear on the stock register of the
Corporation or its Transfer Agent at the close of business on such day.

 

“Reorganization Effective Time” has the meaning set forth in Section 7(a).

 

“Reorganization Event” has the meaning set forth in Section 7(a).

 

“Scheduled Holder” means TNH Financial Fund, L.P. and Ramat Securities, Ltd.

 

“SEC” means the United States Securities and Exchange Commission.

 

A-3

 

  

“Series A Preferred Stock” has the meaning set forth in Section 1.

 

“Series A Preferred Stock Certificate” has the meaning set forth in Section 20.

 

“Shareholder Approval” means approval by the Corporation’s shareholders
necessary to approve the issuance of Common Stock and Nonvoting Common Stock
upon conversion of the Series A Preferred Stock for purposes of Rule 5635 of the
Nasdaq Listing Rules.

 

“Spin-Off” has the meaning set forth in Section 6(d)(iv)(B).

 

“Trading Day” means any day on which (i) there is no Market Disruption Event and
(ii) the Nasdaq is open for trading, or, if the Common Stock (or any other
securities, cash or other property into which shares of the Series A Preferred
Stock becomes convertible in connection with any Reorganization Event) is not
listed on the Nasdaq, any day on which the principal national securities
exchange or trading system on which the Common Stock (or such other property) is
listed or traded is open for trading, or, if the Common Stock (or such other
property) is not listed on a national securities exchange or traded on a trading
system, any Business Day. A “Trading Day” only includes those days that have a
scheduled closing time of 4:00 P.M. Eastern Time or the then standard closing
time for regular trading on the relevant exchange or trading system.

 

“Transfer Agent” means, initially, Registrar and Transfer Company, and any
successor transfer agent as provided in Section 19. The Transfer Agent shall
also be the registrar for the Series A Preferred Stock.

 

“U.S. Alien Holder” means a Holder that is not treated as a United States person
for U.S. federal income tax purposes as defined under Section 7701(a)(30) of the
Internal Revenue Code of 1986, as amended from time to time.

 

“Voting Ownership Interest” means, with respect to any particular date and with
respect to any Holder, the percentage of any class of Voting Securities of the
Corporation deemed to be owned or controlled by the Holder (when aggregated with
its BHC Affiliates) for purposes of, and in accordance with, the BHC Act and its
implementing regulations and guidance.

 

“Voting Securities” has the meaning set forth in the BHC Act and any rules and
regulations promulgated thereunder.

 

“VWAP” means, on any Trading Day the volume weighted average price per share of
the Common Stock as displayed on Bloomberg (or any successor service) in respect
of the period from 9:30 A.M. to 4:00 P.M., Eastern Time, on such Trading Day;
or, if such price is not available, the volume weighted average price means the
market value per share of the Common Stock on such trading day as determined by
a nationally recognized independent investment banking firm retained by the
Corporation for this purpose.

 

4.           Dividends.

 

(a)          Holders of outstanding shares of Series A Preferred Stock shall be
entitled to receive, when, as and if declared by the Board of Directors out of
Corporation funds legally available therefor, noncumulative dividends in
arrears, payable semi-annually on each Dividend Payment Date beginning on the
Dividend Payment Commencement Date until the Conversion Date, at the following
respective rates during each of the following respective periods (each rate
expressed as an annual rate on the applicable per share Liquidation Amount):

 

(i)          5.0% per annum for the Dividend Period beginning on the Issue Date;

 

(ii)         7.0% per annum for the Dividend Period beginning on the first
Dividend Payment Date; and

 

(iii)        9.0% per annum for the dividends accruing during all Dividend
Periods beginning on or after the third Dividend Payment Date.



 

Following the Conversion Date, no dividends shall be payable or shall accrue on
outstanding shares of Series A Preferred Stock. If any Dividend Payment Date is
not a Business Day, the dividend payable on such date shall be paid on the next
succeeding Business Day without adjustment and without interest. Accumulations
of dividends on shares of Series A Preferred Stock shall not bear interest.
Dividends payable for any period other than a full Dividend Period (based on the
number of actual days elapsed during the period) shall be computed on the basis
of days elapsed over a 360-day year consisting of twelve 30-day months.

 



A-4

 

 

(b)          Dividends on the Series A Preferred Stock are not cumulative. To
the extent that the Corporation’s Board of Directors does not declare and pay
dividends on the Series A Preferred Stock for a Dividend Period prior to the
related Dividend Payment Date, in full or otherwise, such unpaid dividend shall
not accrue and shall not be payable. The Corporation shall have no obligation to
pay dividends for such Dividend Period after the Dividend Payment Date for such
Dividend Period or to pay interest (or any other sum of money in lieu of
interest) with respect to such scheduled, but missed dividends, whether or not
the Corporation declares dividends on the Series A Preferred Stock for any
subsequent Dividend Period.

 

(c)          So long as any share of Series A Preferred Stock remains
outstanding, no dividend or distribution shall be declared or paid upon, or any
sum set apart for the payment of dividends upon, the Common Stock or any other
shares of Junior Stock (other than dividends payable solely in shares of Common
Stock) or Parity Stock, and no Common Stock, Junior Stock or Parity Stock shall
be, directly or indirectly, purchased, redeemed or otherwise acquired for
consideration by the Corporation or any of its subsidiaries unless all dividends
on all outstanding shares of the Series A Preferred Stock for any Dividend
Period have been declared and paid in full (or have been declared and a sum
sufficient for the payment thereof has been set aside for the benefit of the
Holders of shares of Series A Preferred Stock on the applicable Record Date).
The foregoing limitation shall not apply to (i) any dividends or distributions
of rights or Junior Stock in connection with a shareholders’ rights plan or any
redemption or repurchase of rights pursuant to any shareholders’ rights plan;
and (ii) the acquisition by the Corporation or any of its subsidiaries of record
ownership in Junior Stock or Parity Stock for the beneficial ownership of any
other persons (other than for the beneficial ownership by the Corporation or any
of its subsidiaries), including as trustees or custodians.

 

(d)          When dividends are not paid (or declared and a sum sufficient for
payment thereof set aside for the benefit of the Holders thereof on the
applicable Record Date) on any Dividend Payment Date (or, in the case of Parity
Stock having dividend payment dates different from the Dividend Payment Dates,
on a dividend payment date falling within a Dividend Period related to such
Dividend Payment Date) in full upon shares of Series A Preferred Stock and any
shares of Parity Stock, all dividends declared on shares of Series A Preferred
Stock and all such Parity Stock and payable on such Dividend Payment Date (or,
in the case of Parity Stock having dividend payment dates different from the
Dividend Payment Dates, on a dividend payment date falling within the Dividend
Period related to such Dividend Payment Date) shall be declared pro rata so that
the respective amounts of such dividends declared shall bear the same ratio to
each other as full dividends payable on the Series A Preferred Stock for such
Dividend Period and all Parity Stock payable on such Dividend Payment Date (or,
in the case of Parity Stock having dividend payment dates different from the
Dividend Payment Dates, on a dividend payment date falling within the Dividend
Period related to such Dividend Payment Date) (subject to the dividends being
declared by the Board of Directors out of legally available funds and including,
in the case of Parity Stock that bears cumulative dividends, all accrued but
unpaid dividends) bear to each other. If the Board of Directors determines not
to pay any dividend or a full dividend on a Dividend Payment Date, the
Corporation will provide written notice to the Holders of shares of Series A
Preferred Stock prior to such Dividend Payment Date.

 

(e)          If the Conversion Date is on or prior to the Dividend Payment
Commencement Date, no Holder of shares of Series A Preferred Stock will have any
right to receive any dividends on the Series A Preferred Stock with respect to
such Dividend Period, whether upon the Conversion or otherwise.

 

(f)          All dividends on shares of Series A Preferred Stock shall be paid
solely in cash.

 

(g)          Prior to the Conversion Date, shares of Common Stock and, as
applicable, shares of Nonvoting Common Stock, issuable upon such Conversion
shall not be deemed outstanding for any purpose, and Holders of shares of Series
A Preferred Stock shall have no rights as holders or otherwise with respect to
the Common Stock or, if applicable, Nonvoting Common Stock (including voting
rights, rights to respond to tender offers for the Common Stock and rights to
receive any dividends or other distributions on the Common Stock or Nonvoting
Common Stock other than as expressly set forth in Section 4(a)) by virtue of
holding shares of Series A Preferred Stock.

  

A-5

 



 

5.           Mandatory Conversion; Conversion Procedures; Permitted Transfers.



 

(a)          Mandatory Conversion; Limitations on Beneficial Ownership.

 

(i)          Effective as of the close of business on the Business Day on which
the Shareholder Approval is received (the “Conversion Date”), all shares of
Series A Preferred Stock shall, without any action by the Holders, automatically
convert into the number of shares of Common Stock and, as applicable, shares of
Nonvoting Common Stock, as set forth below (the “Conversion”). The number of
shares of Common Stock into which a share of Series A Preferred Stock shall be
convertible shall be determined by dividing the Liquidation Amount by the
Conversion Price (subject to the conversion procedures of Section 6 hereof) plus
cash in lieu of fractional shares in accordance with Section 9 hereof; provided,
however, that if such conversion would result in:

 

(A)         except as provided by Section 5(a)(iii), a Holder, together with all
BHC Affiliates of the Holder, owning or controlling in the aggregate a Voting
Ownership Interest of 10.0% or more, excluding for the purpose of this
calculation any reduction in ownership resulting from transfers by such Holder
and its BHC Affiliates of Voting Securities of the Corporation (the “Conversion
Limit”); or

 

(B)         a Scheduled Holders, together with all BHC Affiliates of the
Scheduled Holder, owning or controlling in the aggregate a Voting Ownership
Interest of 5.0% or more, excluding for the purpose of this calculation any
reduction in ownership resulting from transfers by the Scheduled Holder and its
BHC Affiliates of Voting Securities of the Corporation (such limit, with the
Conversion Limit, the “Applicable Conversion Limits”),

 

then such Holder shall receive the minimum number of shares of Nonvoting Common
Stock, in lieu of an equal number of shares of Common Stock, such that the
Holder will not exceed any Applicable Conversion Limits.

 

(ii)         Upon the Conversion Date, each Series A Preferred Stock Certificate
shall represent solely the right to receive (A) a certificate representing the
number of shares of Common Stock issuable upon the Conversion Date for the
shares of Series A Preferred Stock formerly represented by each such Series A
Preferred Stock Certificate, and (B) if applicable, a certificate representing
the number of shares of Nonvoting Common Stock issuable upon the Conversion Date
for the shares of Series A Preferred Stock formerly represented by each such
Series A Preferred Stock Certificate, in each case upon proper surrender of such
Series A Preferred Stock Certificate to the Corporation or cancellation of such
book entries on the Corporation’s or its Transfer Agent’s records, as
applicable.

 

(b)          Upon the Conversion, the Corporation shall provide promptly, but in
any event within five (5) Business Days thereafter, notice to each Holder (such
notice a “Notice of Conversion”). In addition to any information required by
applicable law or regulation, the Notice of Conversion with respect to such
Holder shall state, as appropriate:

 

(i)          the Conversion Date;

 

(ii)         a form of letter of transmittal to be completed and returned to the
Transfer Agent;

 

(iii)        the number of shares of Common Stock and, as applicable, Nonvoting
Common Stock (plus cash in lieu of fractional shares, if any pursuant to Section
9) receivable upon such Conversion for each share of Series A Preferred Stock
held of record by such Holder upon such Conversion; and

 

(iv)         the place or places where Series A Preferred Stock Certificates (if
held in certificated form) held of record by such Holder are to be surrendered
for issuance of certificates representing shares of Common Stock and, if
applicable, Nonvoting Common Stock.

 

(c)          Upon receipt by the Transfer Agent of a completed and duly executed
letter of transmittal as contemplated by Section 5(b), and proper surrender of
the Series A Preferred Stock Certificate (if held in certificated form), the
Corporation shall, within two (2) Business Days following notification from the
Transfer Agent of the proper surrender of such Series A Preferred Stock
Certificate, instruct the Transfer Agent to (i) issue a certificate for that
number of shares of Common Stock issuable upon Conversion of the shares of
Series A Preferred Stock represented by such certificate, and (ii) if
applicable, a certificate representing the number of shares of Nonvoting Common
Stock issuable upon Conversion.

 



A-6

 

 

(d)          No transfer of shares of Series A Preferred Stock by a Holder to a
transferee shall be permitted, except (i) in a Permitted Transfer, or (ii) to a
BHC Affiliate of such Holder.

 

6.           Certain Conversion Procedures and Adjustments.

 

(a)          On the Conversion Date, the Series A Preferred Stock converted
shall no longer be outstanding, and dividends shall no longer accrue, be
declared or paid on any shares of Series A Preferred Stock converted for the
current Dividend Period and any prior Dividend Periods and, in each case,
subject to the right of Holders of such shares to receive solely (i) the number
of shares of Common Stock and, if applicable, Nonvoting Common Stock into which
such shares of Series A Preferred Stock are convertible, and (ii) payments, if
any, to which such Holders are entitled pursuant to Sections 5 and 9, as
applicable.

 

(b)          Shares of Series A Preferred Stock duly converted in accordance
herewith, or otherwise reacquired by the Corporation, shall resume the status of
authorized and unissued Preferred Stock, undesignated as to series and available
for future issuance, provided that any such cancelled shares of Series A
Preferred Stock may be reissued only as shares of any series of Preferred Stock
other than Series A Preferred Stock.

 

(c)          The Record Holder of the Series A Preferred Stock converted shall
be solely entitled to receive the Common Stock and, if applicable, Nonvoting
Common Stock, and/or cash, securities or other property, if any, issuable upon
the Conversion, and, prior to the Conversion, shall not be treated for any
purpose as the Record Holder(s) of such shares of Common Stock, Nonvoting Common
Stock, and/or other securities. No shares of Common Stock or, if applicable,
Nonvoting Common Stock, issuable upon the Conversion shall be issued to a Person
other than the respective Record Holders of shares of Series A Preferred Stock.

 

(d)          The Conversion Rate shall be adjusted from time to time as follows,
and, if required hereby, any references to Common Stock shall also apply to
shares of Nonvoting Common Stock in the same manner, and all references to
Common Stock in this Section 6 shall mean and include shares of Nonvoting Common
Stock issuable upon Conversion of Series A Preferred Stock at the respective
times set forth below.

 

(i)          Stock Dividends and Distributions. If the Corporation issues Common
Stock as a dividend or distribution on the Common Stock to all holders of the
Common Stock (other than in connection with a Reorganization Event), or if the
Corporation effects a share split or share combination of the Common Stock, the
Conversion Rate will be adjusted based on the following formula:

 

 CR1   =   CR0 × [OS1 /OS0]           where                   CR0   =   the
Conversion Rate in effect at the close of business on the Record Date          
CR1   =   the new Conversion Rate in effect immediately after the Record Date  
        OS0   =   the number of shares of Common Stock outstanding at the close
of business on the Record Date prior to giving effect to such event          
OS1   =   the number of shares of Common Stock that would be outstanding
immediately after, and solely as a result of, such event.

 

Any adjustment made pursuant to this clause (i) shall become effective on the
date that is immediately after (x) the Record Date or (y) the date on which such
split or combination becomes effective, as applicable. If any dividend or
distribution described in this clause (i) is declared but not so paid or made,
the new Conversion Rate shall be readjusted to the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared.

 

(ii)         Issuance of Stock Purchase Rights. If the Corporation issues to all
holders of Common Stock any rights, warrants, options or other securities (other
than rights issued pursuant to a shareholder rights plan or rights or warrants
issued in connection with a Reorganization Event) entitling them for a period of
not more than 60 days after the date of issuance thereof to subscribe for or
purchase shares of Common Stock, or if the Corporation issues to all holders of
Common Stock securities convertible into Common Stock for a period of not more
than 60 days after the date of issuance thereof, in either case at an exercise
price per share of Common Stock or a conversion price per share of Common Stock
less than the Current Market Price of the Common Stock on the Record Date, the
Conversion Rate will be adjusted based on the following formula:

 



A-7

 

 

CR1   =   CR0 × [(OS0 + X) / (OS0 + Y)]           where                   CR0  
=   the Conversion Rate in effect at the close of business on the Record Date  
        CR1   =   the new Conversion Rate in effect immediately after the Record
Date           OS0   =   the number of shares of Common Stock outstanding at the
close of business on the Record Date           X   =   the total number of
shares of Common Stock issuable pursuant to such rights, warrants, options,
other securities or convertible securities (or upon conversion of such
securities)           Y   =   the number of shares of Common Stock equal to the
quotient of (A) the aggregate price payable to exercise such rights, warrants,
options, other securities (or the conversion price for such securities paid upon
conversion) and (B) the Current Market Price per share of Common Stock
immediately preceding the date of announcement for the issuance of such rights,
warrants, options, other securities or convertible securities.

 

For purposes of this clause (ii), in determining whether any rights, warrants,
options, other securities or convertible securities entitle the holders to
subscribe for or purchase, or exercise a conversion right for, Common Stock at
less than the applicable Current Market Price per share of Common Stock on the
applicable date, and in determining the aggregate exercise or conversion price
payable for such Common Stock, there shall be taken into account any
consideration the Corporation receives for such rights, warrants, options, other
securities or convertible securities and any amount payable on exercise or
conversion thereof, with the value of such consideration, if other than cash, to
be determined in good faith by the Board of Directors. If any right, warrant,
option, other security or convertible security described in this clause (ii) is
not exercised or converted prior to the expiration of the exercisability or
convertibility thereof, the new Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect if such right, warrant, option,
other security or convertible security had not been so issued.

 

Any adjustment made pursuant to this clause (ii) shall become effective on the
date that is immediately after the Record Date.

 

(iii)       Debt or Asset Distributions.

 

(A)         If the Corporation distributes capital stock (other than Common
Stock), evidences of indebtedness or other assets or property of the Corporation
to all holders of the Common Stock, excluding: (x) dividends, distributions,
rights, warrants, options, other securities or convertible securities referred
to in clause (i) or (ii) above, (y) dividends or distributions paid exclusively
in cash, and (z) Spin-Offs (as described below), then the Conversion Rate will
be adjusted based on the following formula:

 

CR1   =   CR0 × [SP0 /(SP0 - FMV)]           where                   CR0   =  
the Conversion Rate in effect at the close of business on the Record Date      
    CR1   =   the new Conversion Rate in effect immediately after the Record
Date           SP0   =   the Current Market Price of the Common Stock on the
Record Date           FMV   =   the fair market value (as determined in good
faith by the Board of Directors) of the capital stock, evidences of
indebtedness, assets or property distributed with respect to each outstanding
share of Common Stock on the Record Date.

 



A-8

 

 

Notwithstanding the immediately preceding sentence, if “FMV” with respect to any
distribution of shares of capital stock, evidences of indebtedness or other
assets or property of the Corporation is equal to or greater than “SP0” with
respect to such distribution, then in lieu of the foregoing adjustment, adequate
provision shall be made so that each holder of Series A Preferred Stock shall
have the right to receive on the date such shares of capital stock, evidences of
indebtedness or other assets or property of the Corporation are distributed to
holders of Common Stock, for each share of Series A Preferred Stock, the amount
of shares of capital stock, evidences of indebtedness or other assets or
property of the Corporation such holder of Series A Preferred Stock would have
received had such holder of Series A Preferred Stock owned a number of shares of
Common Stock into which such Series A Preferred Stock is then convertible at the
conversion rate in effect on the Record Date for such distribution.

 

An adjustment to the Conversion Rate made pursuant to this clause (iii)(A) shall
be made successively whenever any such distribution is made and shall become
effective on the Record Date.

 

(B)         If the Corporation distributes to all holders of the Common Stock,
capital stock of any class or series, or similar equity interest, of or relating
to a subsidiary or other business unit of the Corporation (a “Spin-Off”), the
Conversion Rate will be adjusted based on the following formula:

  

CR1   =   CR0 × [(FMV0 + MP0) /MP0]           where:                   CR0   =  
the Conversion Rate in effect at the close of business on the Record Date      
    CR1   =   the new Conversion Rate in effect immediately after the Record
Date           FMV0   =   the average volume weighted average price of the
capital stock or similar equity interest distributed to holders of the Common
Stock applicable to one share of Common Stock for the 10 consecutive Trading
Days commencing on, and including, the third Trading Day after the date on which
“ex-distribution trading” commences for such dividend or distribution with
respect to the Common Stock on the Nasdaq or such other national or regional
exchange or association or over-the-counter market or if not so traded or
quoted, the fair market value (as determined in good faith by the Board of
Directors) of the capital stock or similar equity interests distributed to
holders of the Common Stock applicable to one share of the Common Stock        
  MP0   =   the Average VWAP of the Common Stock for the 10 consecutive Trading
Days commencing on, and including, the third Trading Day after the date on which
“ex-distribution trading” commences for such dividend or distribution with
respect to the Common Stock on the Nasdaq or such other U.S. national or
regional exchange or market that is at that time the principal exchange or
market for the Common Stock.

 

An adjustment to the Conversion Rate made pursuant to this clause (iii)(B) will
occur on the 10th Trading Day from and including the effective date of the
Spin-Off; provided that if a Conversion occurs within the 10 Trading Days
immediately following and including the date of the Spin-Off, references with
respect to the Spin-Off to “the 10 consecutive Trading Days” shall be deemed
replaced with a period of consecutive Trading Days containing such lesser number
of Trading Days as have elapsed between the effective date of such Spin-Off and
the Conversion Date and the adjustment in respect of such conversion shall occur
immediately prior to the conversion.

 

If any such dividend or distribution described in this clause (iii) is declared
but not paid or made, the new Conversion Rate shall be readjusted to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

 

A-9

 



 

(iv)         Cash Distributions. If the Corporation pays or makes any dividend
or distribution consisting exclusively of cash to all holders of Common Stock,
excluding (a) any cash dividend or distribution on the Common Stock to the
extent a corresponding cash dividend or distribution pursuant to Section 4 is
paid on the Series A Preferred Stock and (b) any dividend or distribution in
connection with the Corporation’s liquidation, dissolution or winding up, then
the Conversion Rate will be adjusted based on the following formula:

 

CR1   =   CR0 × [SP0 /(SP0 - C)]           where:                   CR0   =  
the Conversion Rate in effect at the close of business on the Record Date      
    CR1   =   the new Conversion Rate in effect immediately after the Record
Date           SP0   =   the Current Market Price of the Common Stock as of the
Record Date           C   =   the amount in cash per share that the Corporation
distributes to holders of the Common Stock.



 

An adjustment to the Conversion Rate made pursuant to this clause (iv) shall
become effective on the date fixed for determination of the holders of Common
Stock entitled to receive such dividend or distribution. If any dividend or
distribution described in this clause (iv) is declared but not so paid or made,
the new Conversion Rate shall be readjusted to the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared.

 

(v)          Self Tender Offers and Exchange Offers. If the Corporation or any
of its subsidiaries makes a payment in respect of a tender offer or exchange
offer for the Common Stock to the extent that the cash and value of any other
consideration included in the payment per share of Common Stock exceeds the
Current Market Price per share of Common Stock on the Trading Day next
succeeding the last date on which tenders or exchanges may be made pursuant to
such tender or exchange offer (the “Expiration Date”), the Conversion Rate will
be adjusted based on the following formula:

 

CR1   =   CR0 × [(FMV + (SP1 × OS1)) / (SP1 × OS0)]           where:            
      CR0   =   the Conversion Rate in effect at the close of business on the
Expiration Date           CR1   =   the new Conversion Rate in effect
immediately after the Expiration Date           FMV   =   The fair market value
(as determined in good faith by the Board of Directors) on the Expiration Date,
of the aggregate value of all cash and any other consideration paid or payable
for the Common Stock validly tendered or exchanged and not withdrawn as of the
Expiration Date (the “Purchased Shares”)           OS0   =   the number of
shares of Common Stock outstanding on the Expiration Date, including any
Purchased Shares           OS1   =   the number of shares of Common Stock
outstanding on the Expiration Date, excluding any Purchased Shares           SP1
  =   the Average VWAP of the Common Stock for the 10 consecutive Trading-Day
period commencing on the Trading Day next succeeding the Expiration Date.

 

If the application of the foregoing formula would result in a decrease in the
Conversion Rate, no adjustment to such Conversion Rate will be made. Any
adjustment to a Conversion Rate made pursuant to this clause (v) shall become
effective on the date immediately following the last Trading Day included in the
determination of the Average VWAP of the Common Stock for purposes of SP1 above;
provided that if the Conversion occurs within the 10 Trading Days commencing on
the Trading Day next succeeding the Expiration Date, references to the “10
consecutive Trading Days” with respect to this clause (v) shall be deemed
replaced with a period of consecutive Trading Days containing such lesser number
of Trading Days as have elapsed between the Expiration Date and the Conversion
Date, and the adjustment in respect of such conversion shall occur immediately
prior to the conversion. If the Corporation or one of its subsidiaries is
obligated to purchase Common Stock pursuant to any such tender or exchange offer
but is permanently prevented by applicable law from effecting any such purchase
or all such purchases are rescinded, the new Conversion Rate shall be readjusted
to be the Conversion Rate that would be in effect if such tender or exchange
offer had not been made.

 



A-10

 

 

(vi)         Rights Plans. If the Corporation has in effect a shareholder rights
plan while any shares of Series A Preferred Stock remain outstanding, Holders of
Series A Preferred Stock will receive, upon any Conversion of Series A Preferred
Stock, in addition to Common Stock and, if applicable, Nonvoting Common Stock,
rights under the Corporation’s shareholder rights agreement unless, prior to
such conversion, the rights have expired, terminated or been redeemed or unless
the rights have separated from the Common Stock. If the rights provided for in
the shareholder rights plan have separated from the Common Stock in accordance
with the provisions of the applicable shareholder rights agreement so that
Holders of Series A Preferred Stock would not be entitled to receive any rights
in respect of the Common Stock, if any, that the Corporation is required to
deliver upon conversion of Series A Preferred Stock, the Conversion Rate will be
adjusted at the time of separation as if the Corporation had distributed to all
holders of the Common Stock, capital stock, evidences of indebtedness or other
assets or property pursuant to clause (iii) above, subject to readjustment upon
the subsequent expiration, termination or redemption of the rights. A
distribution of rights pursuant to a shareholder rights plan will not trigger an
adjustment to the Conversion Rates pursuant to clauses (ii) or (iii) above.

 

(e)          With the approval of the Holders of at least 66 2/3% of the shares
of Series A Preferred Stock at the time outstanding, the Corporation may make
such increases in the Conversion Rate, in addition to any other increases
required by this Section 6, if the Board of Directors deems it advisable in
order to avoid or diminish any income tax to holders of the Common Stock
resulting from any dividend or distribution of the Corporation’s shares (or
issuance of rights or warrants to acquire shares) or from any event treated as
such for income tax purposes or for any other reasons. If any adjustment to the
Conversion Rate is treated as a distribution to any U.S. Alien Holder which is
subject to withholding tax, the Corporation (or the Transfer Agent or any paying
agent on behalf of the Corporation) may set off any withholding tax that is
required to be collected with respect to such deemed distribution against cash
payments and other distributions otherwise deliverable to such Holder.

 

(f)          No adjustment in any Conversion Rate will be required unless the
adjustment would require an increase or decrease of at least 1% of the
Conversion Rate. If the adjustment is not made because the adjustment does not
change the Conversion Rate by at least 1%, then the adjustment that is not made
will be carried forward and taken into account and included in any future
adjustment. All required calculations will be made to the nearest cent or
1/10,000th of a share. Notwithstanding the foregoing, all adjustments not
previously made shall have effect with respect to any Conversion. No adjustment
to the Conversion Rate need be made if Holders may participate in the
transaction that would otherwise give rise to such adjustment, so long as the
distributed assets or securities the Holders would receive upon conversion of
shares of Series A Preferred Stock—if such assets or securities are convertible,
exchangeable or exercisable—are convertible, exchangeable or exercisable, as
applicable, without any loss of rights or privileges for a period of at least 45
days following conversion of shares of Series A Preferred Stock.

 

(g)          The applicable Conversion Rate shall not be adjusted:

 

(i)          upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on the Corporation’s securities and the investment of additional
optional amounts in the Common Stock under any plan;

 

(ii)         upon the issuance of any shares of Common Stock or options or
rights to purchase those shares pursuant to any present or future employee,
director or consultant benefit plan, employee agreement or arrangement or
program of the Corporation;

 

(iii)        upon the issuance of any shares of Common Stock pursuant to any
option, warrant, right, or exercisable, exchangeable or convertible security
outstanding as of the Issue Date; or

 

(iv)         for a change in the par value of the Common Stock.

 

A-11

 



 

(h)          The Corporation shall have the power to resolve any ambiguity and
its action in so doing, as evidenced by a resolution of the Board, shall be
final and conclusive unless clearly inconsistent with the intent hereof.

 

(i)          Whenever the Conversion Rate is to be adjusted, the Corporation
shall: (i) compute such adjusted Conversion Rate and prepare and transmit to the
Transfer Agent an Officers’ Certificate setting forth such adjusted Conversion
Rate, the method of calculating the adjusted Conversion Rate in reasonable
detail and the facts requiring such adjustment; and (ii) as soon as practicable
following the determination of a revised Conversion Rate, provide, or cause to
be provided, a written notice to the Holders of shares of Series A Preferred
Stock of the occurrence of such event, a statement setting forth such revised
Conversion Rate, the method of calculating the adjusted Conversion Rate in
reasonable detail and the facts requiring such adjustment. Failure to deliver
such notice shall not affect the legality or validity of any such adjustment.

 

(j)          Nothing in this Section 6 shall amend any other section of this
Article III Section E or permit any transaction, action or event prohibited or
restricted by any other provision in this Article III Section E.

 

7.           Reorganization Events.

 

(a)          In the event that any of the following events occurs prior to any
Conversion Date: (i) any consolidation or merger of the Corporation with or into
another Person (other than a merger or consolidation in which the Corporation is
the continuing corporation and in which the shares of Common Stock outstanding
immediately prior to the merger or consolidation are not exchanged for cash,
securities or other property of the Corporation or another Person), (ii) any
sale, transfer, lease or conveyance to another Person of all or substantially
all of the Corporation’s property and assets, or (iii) any reclassification of
the Common Stock into securities including securities other than the Common
Stock (any such event specified in clause (i) through (iii), a “Reorganization
Event”), then each share of Series A Preferred Stock outstanding immediately
prior to such Reorganization Event shall, without the consent of the Holders
thereof, remain outstanding but shall at each Holder’s option, upon the
effective date and time (“Reorganization Effective Time”) of such Reorganization
Event, be convertible into the kind of securities, cash and other property
receivable in such Reorganization Event (without any interest thereon and
without any right to dividends or distributions thereon which have a record date
that is prior to the Reorganization Event) per share of Common Stock (the
“Exchange Property”) as if the Holder of such share of Series A Preferred Stock
had converted such share into common equity (voting and nonvoting) immediately
prior to such Reorganization Event and exercised his rights of election, if any,
as to the kind or amount of securities, cash and other property receivable upon
such Reorganization Event (provided that if the kind or amount of securities,
cash and other property receivable upon such Reorganization Event is not the
same for each share of Common Stock held immediately prior to such
Reorganization Event and in respect of which such rights of election shall have
been exercised (“Electing Share”), then, for the purpose of this Section 7(a)
the kind and amount of securities, cash and other property receivable upon such
Reorganization Event by the holder of each Electing Share shall be deemed to be
the weighted average of the kinds and amounts so receivable per share by the
holders of the Electing Shares; provided further that to the extent elected by
the Holder, any securities issued with respect to the underlying Nonvoting
Common Stock shall be nonvoting under the resulting institution’s organizational
documents to the same extent as the Nonvoting Common Stock is nonvoting and the
Corporation shall make appropriate provisions and take such other actions
necessary to ensure that such nonvoting securities will have substantially the
same rights and benefits as the Nonvoting Common Stock, including the right to
convert nonvoting common stock into common stock). The amount of Exchange
Property receivable upon any Reorganization Event shall be determined based upon
the Conversion Rate in effect on such Reorganization Effective Time.

 

(b)          The above provisions of Section 7(a) shall similarly apply to
successive Reorganization Events and the provisions of Section 8 shall apply to
any shares of capital stock of the Corporation (or any successor) received by
the holders of Common Stock in any such Reorganization Event.

 

(c)          The Corporation (or any successor) shall, within 20 days of the
Reorganization Effective Time of any Reorganization Event, provide written
notice to the Holders of the occurrence of such event and of the kind and amount
of the cash, securities or other property that constitute the Exchange Property.
Failure to deliver such notice shall not affect the operation or effect of
Section 7(a).

 

A-12

 



 

(d)          The Corporation shall not enter into any agreement for a
transaction constituting a Reorganization Event unless such agreement provides
for or does not interfere with or prevent (as applicable) conversion of the
Series A Preferred Stock into the Exchange Property in a manner that is
consistent with and gives effect to Section 7(a).

 

8.           Reservation of Common Stock.

 

(a)          The Corporation shall at all times reserve and keep available out
of its authorized and unissued Common Stock and Nonvoting Common Stock or shares
of either held in the treasury of the Corporation, solely for issuance upon the
conversion of shares of Series A Preferred Stock as herein provided, free from
any preemptive or other similar rights, such number of shares of Common Stock
and Nonvoting Common Stock as shall from time to time be issuable upon the
conversion of all the shares of Series A Preferred Stock then outstanding. For
purposes of this Section 8(a), the number of shares of Common Stock and
Nonvoting Common Stock that shall be deliverable upon the conversion of all
outstanding shares of Series A Preferred Stock shall be computed as if at the
time of computation all such outstanding shares were held by a single Holder.

 

(b)          Notwithstanding the foregoing Section 8(a), the Corporation shall
be entitled to deliver upon conversion of shares of Series A Preferred Stock, as
herein provided, shares of Common Stock and/or Nonvoting Common Stock reacquired
and held in the treasury of the Corporation (in lieu of the issuance of
authorized and unissued shares of Common Stock or Nonvoting Common Stock), so
long as any such treasury shares are free and clear of all liens, claims,
charges, security interests or encumbrances (other than liens, claims, charges,
security interests and other encumbrances, if any, created by the Holders)
(“Liens”).

 

(c)          All shares of Common Stock and Nonvoting Common Stock delivered
upon conversion of the Series A Preferred Stock shall, upon issuance, be duly
authorized, validly issued, fully paid and non-assessable, free and clear of all
Liens.

 

(d)          Prior to the delivery of any securities that the Corporation shall
be obligated to deliver upon conversion of the Series A Preferred Stock, the
Corporation shall use its reasonable best efforts to comply with all federal and
state laws and regulations thereunder requiring the registration of such
securities with, or any approval of or consent to the delivery thereof by, any
governmental or regulatory authority.

 

(e)          The Corporation hereby covenants and agrees that, if at any time
the Common Stock shall be listed on Nasdaq or any other national securities
exchange or automated quotation system, the Corporation shall, if permitted by
the rules of such exchange or automated quotation system, list and keep listed,
so long as the Common Stock shall be so listed on such exchange or automated
quotation system, all Common Stock issuable upon conversion of the Series A
Preferred Stock; provided, however, that if the rules of such exchange or
automated quotation system permit the Corporation to defer the listing of such
Common Stock until the Conversion of shares of Series A Preferred Stock into
Common Stock in accordance with the provisions hereof, the Corporation covenants
to list such Common Stock issuable upon conversion of shares of Series A
Preferred Stock in accordance with the requirements of such exchange or
automated quotation system at such time.

 

9.           Fractional Shares.

 

(a)          No fractional shares of Common Stock or Nonvoting Common Stock
shall be issued as a result of the Conversion of shares of Series A Preferred
Stock.

 

(b)          In lieu of any fractional share of Common Stock or Nonvoting Common
Stock otherwise issuable in respect of any Conversion, the Corporation shall at
its option either (i) issue to such Holder an amount of shares rounded up to the
next whole share of Common Stock or Nonvoting Common Stock or (ii) pay an amount
in cash (computed to the nearest cent) equal to the same fraction of the Current
Market Price of the Common Stock as of the end of the Trading Day preceding the
Conversion Date.

 

(c)          If more than one share of the Series A Preferred Stock is
surrendered for conversion at one time by or for the same Holder, the number of
full shares of Common Stock or Nonvoting Common Stock issuable upon conversion
thereof shall be computed on the basis of the aggregate number of shares of the
Series A Preferred Stock so surrendered.

 



A-13

 

 

10.         Liquidation Rights.

 

(a)          Voluntary or Involuntary Liquidation. In the event of any
liquidation, dissolution or winding up of the affairs of the Corporation,
whether voluntary or involuntary, prior to the Conversion Date, each Holder of
shares of Series A Preferred Stock shall be entitled to receive for each share
of Series A Preferred Stock, out of the assets of the Corporation or proceeds
thereof (whether capital, surplus or other) available for distribution to
shareholders of the Corporation, subject to the rights of any creditors of the
Corporation, before any distribution of such assets or proceeds is made to or
set aside for the holders of Common Stock and any other Junior Stock of the
Corporation, payment in full in an amount equal to the sum of (i) Liquidation
Amount per share of Series A Preferred Stock and (ii) any declared and unpaid
dividends on such share to the extent provided in Section 4 (all such amounts
collectively, the “Liquidation Preference”).



 

(b)          Partial Payment. If any distribution described in Section 10(a) of
the Corporation’s assets or the proceeds thereof are not sufficient to pay in
full the amounts payable with respect to all outstanding shares of Series A
Preferred Stock and the corresponding amounts payable with respect of any other
Corporation capital stock ranking equally with Series A Preferred Stock as to
such distribution, Holders of Series A Preferred Stock and the holders of such
other stock shall share ratably in any such distribution in proportion to the
full respective distributions (including, if applicable, dividends on such
amount) to which they are entitled.

 

(c)          Residual Distributions. If the Liquidation Preference has been paid
in full to all Holders of Series A Preferred Stock and the corresponding amounts
payable with respect of any other Corporation capital stock ranking equally with
Series A Preferred Stock as to such distribution has been paid in full, the
Holders of the Series A Preferred Stock will have no right or claim to any of
the remaining assets of the Corporation (or the proceeds thereof).

 

(d)          Merger, Consolidation and Sale of Assets Not a Liquidation. For
purposes of this Section 10, a Reorganization Event, including, without
limitation, the merger or consolidation of the Corporation with any other
corporation or other entity, including a merger or consolidation in which the
Holders of shares of Series A Preferred Stock receive cash, securities or other
property for their shares, or the sale, lease, or exchange (for cash, securities
or other property) or pledge of all or substantially all of the assets of the
Corporation, shall not constitute a liquidation, dissolution or winding up of
the Corporation.

 

11.         No Sinking Fund, etc. The shares of Series A Preferred Stock will
not be subject to any mandatory redemption, sinking fund or other similar
provisions. Holders of shares of Series A Preferred Stock will have no right to
require the Corporation to redeem or repurchase any shares of Series A Preferred
Stock.

 

12.         Status of Repurchased Shares. Shares of Series A Preferred Stock
that are converted into Common Stock or repurchased or otherwise acquired by the
Corporation shall revert to authorized but unissued shares of Preferred Stock
undesignated as to series (provided that any such cancelled shares of Series A
Preferred Stock may be reissued only as shares of any series of Preferred Stock
other than Series A Preferred Stock).

 

13.         Voting Rights.

 

(a)          General. The Holders of shares of Series A Preferred Stock shall
not have any voting rights except as set forth below or as otherwise from time
to time required by law. Holders of shares of Series A Preferred Stock will be
entitled to one vote for each such share on any matter on which Holders of
shares of Series A Preferred Stock are entitled to vote, including any action by
written consent.

 

(b)          Voting Rights as to Particular Matters. So long as any shares of
Series A Preferred Stock are outstanding, in addition to any other vote or
consent of shareholders required by law or by the Articles, the affirmative vote
or consent of the Holders of at least 66 2/3% of the shares of Series A
Preferred Stock at the time outstanding, voting as a separate class, given in
person or by proxy, by vote at any meeting called for the purpose, shall be
necessary for effecting or validating:

 

(i)          Authorization of Senior Stock. Any amendment or alteration of the
Articles or any articles of amendment thereto to authorize or create or increase
the authorized amount of, or any issuance of, any shares of, or any securities
convertible into or exchangeable or exercisable for shares of, any class or
series of capital stock of the Corporation ranking senior to the Series A
Preferred Stock with respect to either or both the payment of dividends and/or
the distribution of assets on any liquidation, dissolution or winding up of the
Corporation; or

 

A-14

 





 

(ii)         Amendment of Series A Preferred Stock. Any amendment, alteration or
repeal of any provision of the Articles or these Articles of Amendment thereto
(including, unless no vote on such merger, consolidation or other transaction is
required by clause (iii) below, any amendment, alteration or repeal by means of
a merger, consolidation or otherwise) so as to adversely affect the rights,
preferences, privileges or voting powers of shares of Series A Preferred Stock;

 

provided further, however, that for all purposes of this Section 13(b), the
creation and issuance, or an increase in the authorized or issued amount,
whether pursuant to preemptive or similar rights or otherwise, of any other
series of Preferred Stock, or any securities convertible into or exchangeable or
exercisable for any other series of Preferred Stock, ranking equally with and/or
junior to Series A Preferred Stock with respect to the payment of dividends
(whether such dividends are cumulative or noncumulative) and the distribution of
assets upon liquidation, dissolution or winding up of the Corporation will not
be deemed to adversely affect the rights, preferences, privileges or voting
powers, and shall not require the affirmative vote or consent of, the Holders of
outstanding shares of the Series A Preferred Stock.

 

(c)          Procedures for Voting and Consents. The rules and procedures for
calling and conducting any meeting of the Holders of Series A Preferred Stock
(including, without limitation, the fixing of a record date in connection
therewith), the solicitation and use of proxies at such a meeting, the obtaining
of written consents and any other aspect or matter with regard to such a meeting
or such consents shall be governed by any rules of the Board of Directors, in
its discretion, may adopt from time to time, which rules and procedures shall
conform to the requirements of the Corporation’s Articles, the Corporation’s
Bylaws and applicable law and the rules of Nasdaq or any national securities
exchange or other trading facility, if any, on which Series A Preferred Stock is
listed or traded at the time.

 

14.         Record Holders. To the fullest extent permitted by applicable law,
the Corporation and the Transfer Agent may deem and treat the Record Holder of
any share of Series A Preferred Stock as the true and lawful owner thereof for
all purposes, and neither the Corporation nor such transfer agent shall be
affected by any notice to the contrary.

 

15.         Notices. All notices or communications in respect of Series A
Preferred Stock shall be sufficiently given if given in writing and delivered in
person, by overnight courier, or by first class mail, postage prepaid, or if
given in such other manner as may be permitted in these Articles of Amendment,
in the Articles or Bylaws or by applicable law. Notwithstanding the foregoing,
if shares of Series A Preferred Stock are issued in book-entry form through DTC
or any similar facility, such notices may be given to the Holders of Series A
Preferred Stock in any manner permitted by or customarily used by such facility
and its participants.

 

16.         No Preemptive Rights; No Redemption Rights. No share of Series A
Preferred Stock shall have any preemptive rights whatsoever under the Articles
and these Articles of Amendment as to any securities of the Corporation, or any
warrants, rights or options issued or granted with respect thereto, regardless
of how such securities, or such warrants, rights or options, may be designated,
issued or granted. No holder of shares of Series A Preferred Stock shall have at
any time the right to put such shares of Series A Preferred Stock to the
Corporation or to have the Corporation redeem any shares of Series A Preferred
Stock.

 

17.         Redemption by the Corporation. The Series A Preferred Stock shall
not be redeemable by the Corporation. In all events, any repurchase or
redemption of Series A Preferred Stock shall be subject to the prior approval of
the Corporation’s primary federal banking regulator, if required by applicable
law or regulation or if such approval is a requirement to the Series A Preferred
Stock being classified as Tier 1 capital (or the equivalent) for bank regulatory
purposes, together with any other required regulatory approvals.

 

18.         Replacement Stock Certificates. If any of the Series A Preferred
Stock Certificates shall be mutilated, lost, stolen or destroyed, the
Corporation shall, at the expense of the Holder, issue, in exchange and in
substitution for and upon cancellation of the mutilated Series A Preferred Stock
Certificate, or in lieu of and substitution for the Series A Preferred Stock
Certificate lost, stolen or destroyed, a new Series A Preferred Stock
Certificate of like tenor and representing an equivalent amount of shares of
Series A Preferred Stock, but only upon receipt of evidence of such loss, theft
or destruction of such Series A Preferred Stock Certificate and indemnity, if
requested, satisfactory to the Corporation and the Transfer Agent.

 

A-15

 

  

19.         Transfer Agent, Registrar, Conversion and Dividend Paying Agent. The
duly appointed transfer agent, registrar, conversion and dividend paying agent
for shares of Series A Preferred Stock shall be the Transfer Agent. The
Corporation may, in its sole discretion, remove the Transfer Agent in accordance
with the agreement between the Corporation and the Transfer Agent; provided that
the Corporation shall appoint a successor transfer agent who shall accept such
appointment prior to the effectiveness of such removal. Upon any such removal or
appointment, the Corporation shall send notice thereof by first-class mail,
postage prepaid, to the Holders of shares of Series A Preferred Stock.

 

20.         Form. The Series A Preferred Stock shall be issued in the form of
one or more definitive shares in fully registered form (each, a “Series A
Preferred Stock Certificate”). Each Series A Preferred Stock Certificate shall
reflect the number of shares of Series A Preferred Stock represented thereby,
and may have notations, legends or endorsements required by applicable law,
applicable Nasdaq or other securities exchange or DTC rules and arrangements,
agreements to which the Corporation is subject, if any, (provided that any such
notation, legend or endorsement is in a form acceptable to the Corporation).
Each Series A Preferred Stock Certificate shall be registered in the name or
names of the Person or Persons specified by the Corporation in a written
instrument to the Transfer Agent.

 

21.         Stock Transfer and Stamp Taxes. The Corporation shall pay any and
all stock transfer and documentary stamp taxes that may be payable in respect of
any initial issuance or delivery of shares of Series A Preferred Stock or shares
of Common Stock or other securities issued on account of Series A Preferred
Stock pursuant hereto or certificates representing such shares or securities.
The Corporation shall not, however, be required to pay any such tax that may be
payable in respect of any transfer involved in the issuance or delivery of
shares of Series A Preferred Stock or Common Stock or other securities in a name
other than that in which the shares of Series A Preferred Stock with respect to
which such shares or other securities are issued or delivered were registered,
or in respect of any payment to any person other than a payment to the Holder
thereof, and shall not be required to make any such issuance, delivery or
payment unless and until the person otherwise entitled to such issuance,
delivery or payment has paid to the Corporation the amount of any such tax or
has established, to the satisfaction of the Corporation, that such tax has been
paid or is not payable.

 

22.         Other Rights. The shares of Series A Preferred Stock shall not have
any rights, preferences, privileges or voting powers or relative, participating,
optional or other special rights, or qualifications, limitations or restrictions
thereof, other than as set forth herein, or in the Articles or as provided by
applicable law.

 



A-16

 



 





EXHIBIT B

Non-Voting Articles of Amendment

 

Article III

Section B, subsection 5    Nonvoting Common Stock

 

Except as set forth in this subsection 5, the Common Stock and the Nonvoting
Common Stock shall have the same rights and privileges, share ratably in all
assets of the Corporation upon its liquidation, dissolution or winding-up, be
entitled to receive dividends in the same amount per share and at the same time
when, as and if declared by the Corporation’s board of directors, and be
identical in all other respects as to all other matters, except voting.

 

(a)          The holders of Nonvoting Common Stock shall have no voting rights
except as required by the Virginia Stock Corporation Act. Notwithstanding the
foregoing, and in addition to any other vote required by law, the affirmative
vote of the holders of a majority of the outstanding shares of Nonvoting Common
Stock, voting separately as a class, shall be required to amend the
Corporation’s Articles of Incorporation, as amended, to adversely affect the
designation, preferences, limitations or relative rights of all or part of the
shares of Nonvoting Common Stock. Where shares of Nonvoting Common Stock are
entitled to vote, each holder of Nonvoting Common Stock shall have one vote in
respect of each share of Nonvoting Common Stock held of record solely on the
matters as to which such shares are entitled to vote and subject to the rights
and limitations specified by the Virginia Stock Corporation Act.

 

(b)          In the event of any stock split, combination or other
reclassification of shares of either the Common Stock or the Nonvoting Common
Stock, the outstanding shares of the other class shall be proportionately split,
combined or reclassified in a similar manner; provided, however, that in any
such transaction, holders of Common Stock shall receive only shares of Common
Stock in respect of their shares of Common Stock and holders of Nonvoting Common
Stock shall receive only shares of Nonvoting Common Stock in respect of their
shares of Nonvoting Common Stock.

 

(c)          No transfer of shares of Nonvoting Common Stock by the initial
holder thereof shall be permitted, except (i) in a Permitted Transfer, (ii) to
an Affiliate of the initial holder of the Nonvoting Common Stock to be
transferred or (iii) to the Corporation. A “Permitted Transfer” means a transfer
by a holder of Nonvoting Common Stock (i) in a widespread public distribution;
(ii) in which no transferee (or group of associated transferees) would receive
two percent (2%) or more of any class of voting securities of the Corporation;
or (iii) to a transferee that would control more than fifty percent (50%) of the
voting securities of the Corporation without any transfer from such holder of
Nonvoting Common Stock. “Affiliate” means, with respect to any person, any
person directly or indirectly, controlling, controlled by or under common
control with, such other person. Each share of Nonvoting Common Stock shall be
converted automatically into one share of Common Stock incident to a transfer of
such share of Nonvoting Common Stock to a transferee in a Permitted Transfer.
The issuance of certificates, if any, for shares of Common Stock upon conversion
of Nonvoting Common Stock shall be made without charge to the holders of such
shares for any issuance tax in respect thereof or other cost incurred by the
Corporation in connection with such conversion and the related issuance. The
Corporation shall cooperate with the timely conversion of Nonvoting Common Stock
subject to compliance with applicable law and regulations.

 

(d)          The Corporation shall at all times reserve and keep available out
of its authorized but unissued shares of Common Stock or shares held in treasury
for the Corporation, such number of its shares of Common Stock as shall from
time to time be sufficient to effect the conversion of all outstanding shares of
Nonvoting Common Stock.

 

B-1

 



 

(e)          In the event of any merger, consolidation, reclassification or
other transaction in which the shares of Common Stock are exchanged for or
changed into other stock or securities, cash and/or any other property, each
share of Nonvoting Common Stock will at the same time be similarly exchanged or
changed in an amount per whole share equal to the aggregate amount of stock,
securities, cash and/or any other property (payable in kind), as the case may
be, that each share of Common Stock would be entitled to receive as a result of
such transaction, provided that at the election of the holder of shares of
Nonvoting Common Stock, any securities issued with respect to the Nonvoting
Common Stock shall be nonvoting under the resulting institution’s organizational
documents to the same extent as the Nonvoting Common Stock is nonvoting and the
Corporation shall make appropriate provisions (in form and substance reasonably
satisfactory to the holders of a majority of the Nonvoting Common Stock then
outstanding) and take such other actions necessary to ensure that the holders of
the Nonvoting Common Stock shall retain securities with substantially the same
rights and benefits, including the right to convert nonvoting common stock into
common stock, as the Nonvoting Common Stock. Subject to the immediately
preceding sentence, in the event the holders of Common Stock are provided the
right to convert or exchange Common Stock for stock or securities, cash and/or
any other property, then the holders of the Nonvoting Common Stock shall be
provided the same right based upon the number of shares of Common Stock such
holders would be entitled to receive if such shares of Nonvoting Common Stock
were converted into shares of Common Stock immediately prior to such offering.
In the event that the Corporation offers to repurchase shares of Common Stock
from its shareholders generally, the Corporation shall offer to repurchase
Nonvoting Common Stock pro rata based upon the number of shares of Common Stock
such holders would be entitled to receive if such shares were converted into
shares of Common Stock immediately prior to such repurchase. In the event of any
pro rata subscription offer, rights offer or similar offer to holders of Common
Stock, the Corporation shall provide the holders of the Nonvoting Common Stock
the right to participate based upon the number of shares of Common Stock such
holders would be entitled to receive if such shares were converted into shares
of Common Stock immediately prior to such offering; provided that at the
election of such holder, any shares issued with respect to the Nonvoting Common
Stock shall be issued in the form of Nonvoting Common Stock rather than Common
Stock.

 

B-2

 

 

EXHIBIT C

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of ___________________, by and among Cordia Bancorp Inc., a Virginia
corporation (the “Company”), and the several purchasers signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

 

 

1.          Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement.  As used in this Agreement, the following
terms shall have the following meanings:

“Advice” shall have the meaning set forth in Section 7(d).

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Allowable Grace Period” shall have the meaning set forth in the Section 2(e).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Virginia are open for the general transaction of business.

 

“Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Shares” means the common stock of the Company, $0.01 par value per
share, and any securities into which such Common Shares may hereinafter be
reclassified.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

 

 

 

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the earlier of (i) the 90th
calendar day following the date that the Company’s stockholders approve the
transactions contemplated by the Purchase Agreement (or the 120th calendar day
following the date that the Company’s stockholders approve the transactions
contemplated by the Purchase Agreement in the event that such registration
statement is subject to review by the Commission) and (ii) the 5th Trading Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the Commission that such Registration Statement will not be
“reviewed” or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 20th calendar day following
the date that the Company’s stockholders approve the transactions contemplated
by the Purchase Agreement, provided, however, that if the Filing Deadline falls
on a Saturday, Sunday or other day that the Commission is closed for business,
the Filing Deadline shall be extended to the next business day on which the
Commission is open for business.

 

“Grace Period” shall have the meaning set forth in the Section 2(e).

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 6(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

 

“Losses” shall have the meaning set forth in Section 6(a).

 

“New Registration Statement” shall have the meaning set forth in Section 2(a).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Principal Market” means the Trading Market on which the Common Shares are
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the NASDAQ Capital Market.

 

C-2

 

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” shall have the meaning set forth in the Recitals.

 

“Purchaser” or “Purchasers” shall have the meaning set forth in the Preamble.

 

“Registrable Securities” means all of the “Underlying Shares” (as defined in the
Purchase Agreement) and any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the such securities, provided, that the Holder has completed and delivered to
the Company a Selling Stockholder Questionnaire; and provided, further, that
such securities shall cease to be Registrable Securities upon the earliest to
occur of the following: (A) a sale pursuant to a Registration Statement or Rule
144 under the Securities Act (in which case, only such security sold shall cease
to be a Registrable Security); or (B) becoming eligible for sale without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) and
without volume or manner of sale restrictions by Holders who are not Affiliates
of the Company.

 

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

 

“Remainder Registration Statement” shall have the meaning set forth in Section
2(b).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

C-3

 

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

“Securities” means (i) the common stock of the Company, $0.01 par value per
share, (ii) shares of the Company’s non-voting common stock, $0.01 par value per
share, and (iii) any securities into which such Common Shares or shares of
non-voting common stock may hereinafter be reclassified.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

“Trading Day” means (i) a day on which the Common Shares are listed or quoted
and traded on its Principal Market (other than the OTC Bulletin Board), or (ii)
if the Common Shares are not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Shares are traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Shares are not quoted on any Trading Market or over-the-counter market, a
day on which the Common Shares are quoted in the over-the-counter market as
reported in the “pink sheets” by Pink Sheets LLC (or any similar organization or
agency succeeding to its functions of reporting prices); provided, that in the
event that the Common Shares are not listed or quoted as set forth in (i), (ii)
and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Shares are listed or quoted for
trading on the date in question.

 

“Transfer Agent” means Registrar and Transfer Company, or any successor transfer
agent for the Company.

 

C-4

 

 

2.           Initial Registration.

 

(a)          On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”).  The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale of the Registrable
Securities on Form S-3, in which case such registration shall be on such other
form available to the Company to register for resale of the Registrable
Securities as a secondary offering) subject to the provisions of Section 2(f)
and shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement) the
“Plan of Distribution” section substantially in the form attached hereto as
Annex A.  Notwithstanding the registration obligations set forth in this Section
2, in the event the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly (i) inform each of the Holders thereof and use its
commercially reasonable best efforts to file amendments to the Initial
Registration Statement as required by the Commission and/or (ii) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to the Company to register for resale the
Registrable Securities as a secondary offering; provided, however, that prior to
filing such amendment or New Registration Statement, the Company shall be
obligated to use its commercially reasonable best efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, Securities Act
Rules Compliance and Disclosure Interpretation 612.09.  Notwithstanding any
other provision of this Agreement, if any SEC Guidance sets forth a limitation
of the number of Registrable Securities or other Securities permitted to be
registered on a particular Registration Statement as a secondary offering (and
notwithstanding that the Company used commercially reasonable best efforts to
advocate with the Commission for the registration of all or a greater number of
Registrable Securities), the number of Registrable Securities or other
Securities to be registered on such Registration Statement will be reduced as
follows: first, the Company shall reduce or eliminate the Securities to be
included by any person other than a Holder; second, the Company shall reduce or
eliminate any Securities to be included by any Affiliate of the Company (other
than any Affiliate that is a Purchaser); and third, the Company shall reduce the
number of Registrable Securities to be included by all other Holders on a pro
rata basis based on the total number of unregistered Registrable Securities held
by such Holders, subject to a determination by the Commission that certain
Holders must be reduced before other Holders based on the number of Registrable
Securities held by such Holders.  

 

(b)          In the event the Company amends the Initial Registration Statement
or files a New Registration Statement, as the case may be, under clauses (i) or
(ii) above, the Company will use its commercially reasonable best efforts to
file with the Commission, as promptly as allowed by Commission or SEC Guidance
provided to the Company or to registrants of securities in general, one or more
registration statements on Form S-3 or such other form available to the Company
to register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement (the “Remainder Registration Statement”).  No Holder
shall be named as an “underwriter” in any Registration Statement without such
Holder’s prior written consent.

 

C-5

 

 

(c)          The Company shall use its commercially reasonable best efforts to
cause each Registration Statement to be declared effective by the Commission as
soon as practicable and, with respect to the Initial Registration Statement or
the New Registration Statement, as applicable, no later than the Effectiveness
Deadline, and shall use its commercially reasonable best efforts to keep each
Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the Effective Date until such time as there are no Registrable Securities
remaining (including by refiling such Initial Registration Statement (or a new
Registration Statement or a Remainder Registration Statement) if the Initial
Registration Statement expires) (the “Effectiveness Period”).  The Company shall
request effectiveness of a Registration Statement as of 5:00 p.m. New York City
time on a Trading Day.  The Company shall promptly notify the Holders via
facsimile or electronic mail of a “.pdf” format data file of the effectiveness
of a Registration Statement within one (1) Business Day of the Effective Date.
The Company shall, by 9:30 a.m. New York City time on the first Trading Day
after the Effective Date, file a final Prospectus with the Commission, as
required by Rule 424(b).

 

(d)          Each Holder agrees to furnish to the Company a completed Selling
Stockholder Questionnaire not more than ten (10) Trading Days following the date
of this Agreement. At least five (5) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder other than the information contained in the Selling
Stockholder Questionnaire, if any, which shall be completed and delivered to the
Company promptly upon request and, in any event, within two (2) Trading Days
prior to the applicable anticipated filing date.  Each Holder further agrees
that it shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable best
efforts at the expense of the Holder who failed to return the Selling
Stockholder Questionnaire or to respond for further information to take such
actions as are required to name such Holder as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 2(d) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

 

C-6

 

 

(e)          Notwithstanding anything to the contrary herein, at any time after
the Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (such
delay, a “Grace Period”); provided, however, the Company shall promptly (i)
notify the Holders in writing of the existence of material non-public
information giving rise to a Grace Period (provided that the Company shall not
disclose the content of such material non-public information to the Holders) or
the need to file a post-effective amendment, as applicable, and the date on
which such Grace Period will begin, (ii) use commercially reasonable best
efforts to terminate a Grace Period as promptly as practicable and (iii) notify
the Holders in writing of the date on which the Grace Period ends; provided,
further, that no single Grace Period shall exceed thirty (30) consecutive days,
and during any three hundred sixty-five (365) day period, the aggregate of all
Grace Periods shall not exceed an aggregate of sixty (60) days (each Grace
Period complying with this provision being an “Allowable Grace Period”).   For
purposes of determining the length of a Grace Period, the Grace Period shall be
deemed to begin on and include the date the Holders receive the notice referred
to in clause (i) above and shall end on and include the later of the date the
Holders receive the notice referred to in clause (iii) above and the date
referred to in such notice; provided, however, that no Grace Period shall be
longer than an Allowable Grace Period. Notwithstanding anything to the contrary,
the Company shall cause the Transfer Agent to deliver unlegended Securities to a
transferee of a Holder in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Securities with respect to which a
Holder has entered into a contract for sale prior to the Holder’s receipt of the
notice of a Grace Period and for which the Holder has not yet settled.

 

(f)          In the event that Form S-3 is not available for the registration of
the resale of Registrable Securities hereunder, the Company shall (i) register
the resale of the Registrable Securities on another appropriate form and (ii)
undertake to register the Registrable Securities on Form S-3 promptly after such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

 

3.           Demand Registration.

 

(a)          If at any time after the filing of the Initial Registration
Statement, the Company receives a request from Holder of Registrable Securities
then outstanding (an “Initiating Holder”) that the Company file a Registration
Statement with respect to outstanding Registrable Securities of such Initiating
Holder not already covered by an existing Registration Statement, then the
Company shall, (i) within ten (10) days after the date such request is given,
give notice to all Holders other than the Initiating Holder, and (ii) as soon as
practicable, and in any event within sixty (60) days after the date such request
is given, file a Form S-3 registration statement under the Securities Act
(except if the Company is then ineligible to register for resale of the
Registrable Securities on Form S-3, in which case such registration shall be on
such other form available to the Company to register for resale of the
Registrable Securities as a secondary offering) subject to the provisions of
Section 3(d) covering all Registrable Securities requested to be included in
such registration by the Initiating Holder and any other Holders, as specified
by notice given by each such Holder to the Company within twenty (20) days of
the date the notice pursuant to clause (i) above is given, and in each case,
subject to the limitations of Sections 3(b) and (c). The Company shall use its
commercially reasonable best efforts to cause such Registration to be declared
effective under the Securities Act as promptly as practicable after the filing
thereof. Upon the request of any Holder that Registrable Securities be
registered pursuant to this Section 3(a), all such Registrable Securities shall
thereafter be Registrable Securities for all purposes under this Agreement.

 

C-7

 

 

(b)          If Tricadia Capital Management, LLC (“Tricadia”) intends to
distribute the Registrable Securities registered pursuant to Section 3(a) by
means of an underwriting, it shall so advise the Company as a part of its
request made pursuant to this Section 3 and the Company shall include such
information in the written notice referred to in subsection 1.2(a). The
underwriter will be selected by Tricadia and shall be reasonably acceptable to
the Company. In such event, the right of any other Holder to include its, his or
her Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
the Initiating Holders and such Holder) to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting.
Notwithstanding any other provision of this Section 3, if the managing
underwriter(s) advises Tricadia and the Company in writing that marketing
factors require a limitation of the number of shares to be underwritten, then
the Company shall so advise all Holders of Registrable Securities which would
otherwise be underwritten pursuant hereto, and the number of shares of
Registrable Securities of Holders other than the Initiating Holder that may be
included in the underwriting shall be allocated among all such Holders, in
proportion (as nearly as practicable) to the amount of Registrable Securities of
the Company owned by each such Holder.

 

(c)          Notwithstanding the foregoing obligations, if the Company furnishes
to Holders requesting a registration pursuant to this Section 3 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Company’s Board of Directors it would be materially detrimental
to the Company and its stockholders for such Registration Statement to either
become effective or remain effective for as long as such Registration Statement
otherwise would be required to remain effective, because such action would (i)
materially interfere with a significant acquisition, corporate reorganization,
or other similar transaction involving the Company; (ii) require premature
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential; or (iii) render the Company unable to
comply with requirements under the Securities Act or Exchange Act, then the
Company shall have the right to defer taking action with respect to such filing,
and any time periods with respect to filing or effectiveness thereof shall be
tolled correspondingly, for a period of not more than ninety (90) days after the
request of the Initiating Holder is given; provided, however, that the Company
may not invoke this right more than once in any twelve (12) month period; and
provided further that (x) the Company shall not register any securities for its
own account or that of any other stockholder during such ninety (90) day period
other than pursuant to a registration relating to the sale of securities to
employees of the Company or a subsidiary pursuant to a stock option, stock
purchase, or similar plan; (y) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (z) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.

 

C-8

 

 

(d)          The Company shall not be obligated to effect, or to take any action
to effect, any registration pursuant to Section 3(a) (i) during the period that
is thirty (30) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is ninety (90) days after the effective
date of, a Company-initiated registration, provided, that the Company is
actively employing in good faith commercially reasonable best efforts to cause
such registration statement to become effective or (ii) prior to January 1, 2015
with respect to a distribution of Registrable Securities by means of an
underwriting .

 

(e)          In the event that Form S-3 is not available for the registration of
the resale of Registrable Securities hereunder, the Company shall (i) register
the resale of the Registrable Securities on another appropriate form and (ii)
undertake to register the Registrable Securities on Form S-3 promptly after such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

 

4.           Registration Procedures.

 

In connection with the Company’s registration obligations hereunder:

 

(a)          the Company shall not less than three (3) Trading Days prior to the
filing of a Registration Statement and not less than one (1) Trading Day prior
to the filing of any related Prospectus or any amendment or supplement thereto
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports), the Company
shall, furnish to the Holder copies of such Registration Statement, Prospectus
or amendment or supplement thereto, as proposed to be filed, which documents
will be subject to the review of such Holder (it being acknowledged and agreed
that if a Holder does not object to or comment on the aforementioned documents
within such three (3) Trading Day or one (1) Trading Day period, as the case may
be, then the Holder shall be deemed to have consented to and approved the use of
such documents).  The Company shall not file any Registration Statement or
amendment or supplement thereto in a form to which a Holder reasonably objects
in good faith, provided that, the Company is notified of such objection in
writing within the three (3) Trading Day or one (1) Trading Day period described
above, as applicable.

 

C-9

 

 

(b)          (i)  the Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period (except during an
Allowable Grace Period); (ii) the Company shall cause the related Prospectus to
be amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424 (except during an Allowable Grace Period); (iii) the
Company shall respond as promptly as reasonably practicable to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably possible, provide the Holders
true and complete copies of all correspondence from and to the Commission
relating to such Registration Statement that pertains to the Holders as “Selling
Stockholders” but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company; and (iv)
the Company shall comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities shall have been disposed of (subject to the terms of this Agreement)
in accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Purchaser shall be responsible for
the delivery of the Prospectus to the Persons to whom such Purchaser sells any
of the Registrable Securities (including in accordance with Rule 172 under the
Securities Act), and each Purchaser agrees to dispose of Registrable Securities
in compliance with the plan of distribution described in the Registration
Statement and otherwise in compliance with applicable federal and state
securities laws. In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 4(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.

 

(c)          the Company shall notify the Holders (which notice shall, pursuant
to clauses (iii) through (v) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made, but which
notice shall not contain any material non-public information regarding the
Company) as promptly as reasonably practicable (and, in the case of (i)(A)
below, not less than two Trading Days prior to such filing, in the case of (iii)
and (iv) below, not more than one Trading Day after such issuance or receipt,
and in the case of (v) below, not more than one Trading Day after the occurrence
or existence of such development) and (if requested by any such Person) confirm
such notice in writing no later than one Trading Day following the day: (i)(A)
when a Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide to each of the Holders true and complete
copies of all comments that pertain to the Holders as a “Selling Stockholder” or
to the “Plan of Distribution” and all written responses thereto, but not
information that the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders” or
the “Plan of Distribution”; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (v) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.

 

C-10

 

 

(d)          the Company shall use commercially reasonable best efforts to avoid
the issuance of, or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of a Registration Statement, or (ii) any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

 

(e)          the Company shall, if requested by a Holder, furnish to such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the Commission’s Electronic Data-Gathering,
Analysis, and Retrieval system.

 

(f)          the Company shall, prior to any resale of Registrable Securities by
a Holder, use its commercially reasonable best efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

 

(g)          the Company shall cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request.  Certificates for Registrable
Securities free from all restrictive legends may be transmitted by the transfer
agent to a Holder by crediting the account of such Holder’s prime broker with
DTC as directed by such Holder.

 

C-11

 

 

(h)          the Company shall following the occurrence of any event
contemplated by Section 4(c)(iii)-(v), as promptly as reasonably practicable,
prepare and file a supplement or amendment, including a post-effective
amendment, to the affected Registration Statements or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, no Registration Statement nor any Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus, form of prospectus or supplement thereto, in light of the
circumstances under which they were made), not misleading.

 

(i)          the Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of Securities beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the Registrable Securities and (iv) any other
information as may be requested by the Commission, FINRA or any state securities
commission.

 

(j)          the Company shall cooperate with any registered broker through
which a Holder proposes to resell its Registrable Securities in effecting a
filing with FINRA pursuant to FINRA Rule 5110 as requested by any such Holder
and the Company shall pay the filing fee required for the first such filing
within two (2) Business Days of the request therefor.

 

(k)          the Company shall use its commercially reasonable best efforts to
maintain eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of Registrable Securities.

 

(l)          if requested by a Holder, the Company shall (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information necessary to facilitate the resale of
Registrable Securities and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as reasonably practicable
after the Company has received notification of the matters to be incorporated in
such Prospectus supplement or post-effective amendment.

 

(m)          the Company shall otherwise use commercially reasonable best
efforts to comply with all applicable rules and regulations of the Commission
under the Securities Act and the Exchange Act, including Rule 172, notify the
Holders promptly if the Company no longer satisfies the conditions of Rule 172
and take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder; and make available to its
security holders, as soon as reasonably practicable, but not later than the
Availability Date (as defined below), an earnings statement covering a period of
at least twelve (12) months, beginning after the effective date of each
Registration Statement, which earning statement shall satisfy the provisions of
Section 11(a) of the Securities Act, including Rule 158 promulgated thereunder
(for the purpose of this Section 4(m), “Availability Date” means the 45th day
following the end of the fourth fiscal quarter that includes the effective date
of such Registration Statement, except that, if such fourth fiscal quarter is
the last quarter of the Company’s fiscal year, “Availability Date” means the
90th day after the end of such fourth fiscal quarter).

 

C-12

 

 

5.           Registration Expenses.  All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder (except as set forth below)) shall
be borne by the Company whether or not any Registrable Securities are sold
pursuant to a Registration Statement.  The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with any Trading Market on which the Common
Shares are then listed for trading, (B) with respect to compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with a filing by the issuer, with respect to any
filing that may be required to be made by any broker through which a Holder
intends to make sales of Registrable Securities with FINRA pursuant to FINRA
Rule 5110, so long as the broker is receiving no more than a customary brokerage
commission in connection with such sale, (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is reasonably
requested by the Holders of a majority of the Registrable Securities included in
the Registration Statement), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for the Company and a single counsel for
the Holders, chosen by Holders holding a majority interest in the Registrable
Securities being registered, (v) Securities Act liability insurance, if the
Company so desires such insurance, and (vi) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement.  In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder.  In no event shall
the Company be responsible for any underwriting, broker or similar fees or
commissions of any Holder or, except to the extent provided for in the
Transaction Documents or as provided above, any legal fees or other costs of the
Holders.

 

C-13

 

 

 

6.           Indemnification.

 

(a)          Indemnification by the Company.  The Company shall, notwithstanding
any termination of this Agreement, indemnify, defend and hold harmless each
Holder, the officers, directors, agents, partners, members, managers,
stockholders, Affiliates, representatives and employees of each of them, each
Person who controls any such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
partners, members, managers, stockholders, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, actions, judgments, damages, liabilities,
costs (including, without limitation, reasonable costs of preparation and
investigation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, that arise out of or are based upon (i) any violation or
alleged violation by the Company of any rule or regulation promulgated under the
Exchange Act, the Securities Act, the Financial Industry Regulatory Authority,
Inc. or any state securities laws applicable to the Company and relating to
action or inaction required of the Company in connection with any registration,
(ii) any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or (iii) any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that such untrue statements, alleged untrue statements,
omissions or alleged omissions are based solely upon information regarding such
Holder (including such Holder’s proposed method of distribution of Registrable
Securities) furnished in writing to the Company by such Holder expressly for use
therein.  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 6(c)) and
shall survive the transfer of the Registrable Securities by the Holders.

 

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading to the extent, but only to the extent, that
such untrue statements or omissions are based solely upon information regarding
such Holder (including such Holder’s proposed method of distribution of
Registrable Securities) furnished in writing to the Company by such Holder
expressly for use therein. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 

C-14

 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party.  The Indemnifying
Party shall not be liable for any settlement of any such Proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 6(c)) shall be paid to the Indemnified Party,
as incurred, within twenty Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 6, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

 

 

(d)          Contribution.  If a claim for indemnification under Section 6(a) or
6(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 6(d) was available to such party in accordance with its terms.

 

C-15

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution, limitation or in lieu of the
indemnification provisions under the Purchase Agreement.

 

 

7.           Miscellaneous.

 

(a)          Remedies.  In the event of a breach by the Company or by a Holder
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)          No Piggyback on Registrations; Prohibition on Filing Other
Registration Statements.  Neither the Company nor any of its security holders
may include securities of the Company in a Registration Statement hereunder and
the Company shall not prior to the Effective Date enter into any agreement
providing any such right to any of its security holders. The Company shall not,
from the date hereof until the date that is 60 days after the Effective Date of
the Initial Registration Statement, prepare and file with the Commission a
registration statement relating to an offering for its own account under the
Securities Act of any of its equity securities, other than (i) a registration
statement on Form S-8, (ii) in connection with an acquisition, on Form S-4 or
(iii) a registration statement to register for resale securities issued by the
Company pursuant to acquisitions or strategic transactions approved by a
majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.  For the avoidance of doubt, the
Company shall not be prohibited from preparing and filing with the Commission a
registration statement relating to an offering of Securities by existing
stockholders of the Company under the Securities Act pursuant to the terms of
registration rights held by such stockholder or from filing amendments to
registration statements filed prior to the date of this Agreement.

 

C-16

 

 

(c)          Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

(d)          Discontinued Disposition.  By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 4(c)(iii)-(v),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

(e)          No Inconsistent Agreements.  Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

 

(f)          Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, or waived unless the same shall be in writing and signed by the
Company and Holders holding at least two-thirds of the then outstanding
Registrable Securities, provided that any party may give a waiver as to
itself.  Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence. Notwithstanding the
foregoing, if any such amendment, modification or waiver would adversely affect
in any material respect any Holder or group of Holders who have comparable
rights under this Agreement disproportionately to the other Holders having such
comparable rights, such amendment, modification, or waiver shall also require
the written consent of the Holder(s) so adversely affected.

 

C-17

 

 

(g)          Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement; provided that the Company may deliver to each Holder
the documents required to be delivered to such Holder under Section 6(a) of this
Agreement by e-mail to the e-mail addresses provided by such Holder to the
Company solely for such specific purpose.

 

(h)          Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.  The Company may not assign its
rights (except by merger or in connection with another entity acquiring all or
substantially all of the Company’s assets) or obligations hereunder without the
prior written consent of all the Holders of the then outstanding Registrable
Securities.  Each Holder may assign its respective rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreement.

 

(i)          Execution and Counterparts.  This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature were the original
thereof.

 

(j)          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.

 

(k)          Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.

 

(l)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith commercially reasonable best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or
restriction.  It is hereby stipulated and declared to be the intention of the
parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.

 

C-18

 

 

(m)          Headings.  The headings in this Agreement are for convenience only
and shall not limit or otherwise affect the meaning hereof.

 

(n)          Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder.  The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose.  The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES TO FOLLOW]

 

C-19

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

    CORDIA BANCORP INC.             By: Jack Zoeller   Its: President and Chief
Executive Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 

C-20

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF PURCHASER      

 

AUTHORIZED SIGNATORY           By:         Its:    

 

ADDRESS FOR NOTICE:                            

 

Attn:      Phone:     E-mail:    

 

C-21

 

Annex A

 

PLAN OF DISTRIBUTION

 

We are registering the Securities issued to the selling shareholders to permit
the resale of these Securities by the holders of the Securities from time to
time after the date of this prospectus. We will not receive any of the proceeds
from the sale by the selling shareholders of the Securities. We will bear all
fees and expenses incident to our obligation to register the Securities.

 

The selling shareholders may sell all or a portion of the Securities
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the Securities
are sold through underwriters or broker-dealers, the selling shareholders will
be responsible for underwriting discounts or commissions or agent’s commissions.
The Securities may be sold on any national securities exchange or quotation
service on which the securities may be listed or quoted at the time of sale, in
the over-the-counter market or in transactions otherwise than on these exchanges
or systems or in the over-the-counter market and in one or more transactions at
fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale, or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions.
The selling shareholders may use any one or more of the following methods when
selling Securities:

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

·broker-dealers may agree with the selling shareholders to sell a specified
number of such securities at a stipulated price per share;

 

·through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

·a combination of any such methods of sale; and

 

 

 

 

·any other method permitted pursuant to applicable law.

 

The selling shareholders also may resell all or a portion of the Securities in
open market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(a)(1) under the Securities Act, if
available, rather than under this prospectus, provided that they meet the
criteria and conform to the requirements of those provisions.

 

Broker-dealers engaged by the selling shareholders may arrange for other
broker-dealers to participate in sales. If the selling shareholders effect such
transactions by selling Securities to or through underwriters, broker-dealers or
agents, such underwriters, broker-dealers or agents may receive commissions in
the form of discounts, concessions or commissions from the selling shareholders
or commissions from purchasers of the Securities for whom they may act as agent
or to whom they may sell as principal. Such commissions will be in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction will not be in excess of a customary brokerage
commission in compliance with NASD Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with NASD IM-2440-1 and
IM-2440-2.

 

In connection with sales of the Securities or otherwise, the selling
shareholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
Securities in the course of hedging in positions they assume. The selling
shareholders may also sell Securities short and if such short sale shall take
place after the date that the registration statement of which this prospectus is
a part is declared effective by the Securities and Exchange Commission (the
“SEC”), the selling shareholders may deliver Securities covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling shareholders may also loan or
pledge Securities to broker-dealers that in turn may sell such shares, to the
extent permitted by applicable law. The selling shareholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction). Notwithstanding the foregoing, the selling shareholders have been
advised that they may not use shares registered on this registration statement
to cover short sales of our Securities made prior to the date the registration
statement, of which this prospectus forms a part, has been declared effective by
the SEC.

 

The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the Securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the Securities from time to time pursuant to this prospectus
or any amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act, amending, if necessary, the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus. The selling shareholders also may
transfer and donate the Securities in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

 

 

 

 

The selling shareholders and any broker-dealer or agents participating in the
distribution of the Securities may be deemed to be “underwriters” within the
meaning of Section 2(11) of the Securities Act in connection with such sales. In
such event, any commissions paid, or any discounts or concessions allowed to,
any such broker-dealer or agent and any profit on the resale of the shares
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act. Selling shareholders who are “underwriters” within the
meaning of Section 2(11) of the Securities Act will be subject to the applicable
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

 

Each selling shareholder has informed us that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Securities. Upon being
notified in writing by a selling shareholder that any material arrangement has
been entered into with a broker-dealer for the sale of Securities through a
block trade, special offering, exchange distribution or secondary distribution
or a purchase by a broker or dealer, we will file a supplement to this
prospectus, if required, pursuant to Rule 424(b) under the Securities Act,
disclosing (1) the name of each such selling shareholder and of the
participating broker-dealer(s), (2) the number of shares involved, (3) the price
at which such Securities were sold, (4) the commissions paid or discounts or
concessions allowed to such broker-dealer(s), where applicable, (5) that such
broker-dealer(s) did not conduct any investigation to verify the information set
out or incorporated by reference in this prospectus, and (6) other facts
material to the transaction. In no event shall any broker-dealer receive fees,
commissions and markups, which, in the aggregate, would exceed eight percent.

 

Under the securities laws of some states, the Securities may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some states the Securities may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

 

There can be no assurance that any selling shareholder will sell any or all of
the Securities registered pursuant to the shelf registration statement, of which
this prospectus forms a part.

 

Each selling shareholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the Securities by the selling shareholder and any other
participating person. To the extent applicable, Regulation M may also restrict
the ability of any person engaged in the distribution of the Securities to
engage in market-making activities with respect to the Securities. All of the
foregoing may affect the marketability of the Securities and the ability of any
person or entity to engage in market-making activities with respect to the
Securities. We will pay all expenses of the registration of the Securities
pursuant to a registration rights agreement, including, without limitation, SEC
filing fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that each selling shareholder will pay all underwriting
discounts and selling commissions, if any and any related legal expenses
incurred by it. We will indemnify the selling shareholders against certain
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreement, or the selling shareholders will be
entitled to contribution. We may be indemnified by the selling shareholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
shareholders specifically for use in this prospectus, in accordance with the
related registration rights agreements, or we may be entitled to contribution.

 

 

 

 

Annex B

 

SELLING STOCKHOLDER QUESTIONNAIRE

 

The undersigned beneficial owner (the “Selling Shareholder”) of shares of
capital stock (the “Securities”) of Cordia Bancorp Inc. (the “Company”)
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a Registration Statement for the
registration and resale of Securities that qualify as Registrable Securities, in
accordance with the terms of a Registration Rights Agreement (the “Registration
Rights Agreement”) between the Company and the Purchasers named therein. The
undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate. All capitalized terms
used and not otherwise defined herein shall have the meanings ascribed thereto
in the Registration Rights Agreement.

 

QUESTIONNAIRE

 



1. Name.     (a) Full legal name of Selling Shareholder:
 _______________________________________________________     (b) Full legal name
of Registered Holder (if not the same as (a) above) through which Registrable
Securities listed in item 3 below are held:         (c) Full legal name of
Natural Control Person (which means a natural person who directly or indirectly
alone or with others has power to vote or dispose of the securities covered by
the questionnaire):         2. Contact Information.     (a) Address for Notices
to Selling Shareholder:                 (b) Contact Person:
____________________________________________________________________________    
(c) Telephone:
________________________________________________________________________________
    (d) Fax:   
____________________________________________________________________________________



 

 

 

 

3. Beneficial Ownership of Registrable Securities.

 

Type and number of shares of Registrable Securities beneficially owned and
purchased pursuant to the Securities Purchase Agreement[1]:

 

        4. Broker-Dealer Status.

 

(a) Are you a broker-dealer?

 

Yes: ¨                    No: ¨

 

Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

(b) Are you an affiliate of a broker-dealer?

 

Yes: ¨                   No: ¨

 

(c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes: ¨                 No: ¨

 

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

 



1 Securities “beneficially owned” would include securities held by you for your
own benefit, whether in bearer form or registered in your own name or otherwise
(regardless of whether or how they are registered), such as, for example,
securities held for you by custodians, brokers, relatives, executors,
administrators or trustees, and securities held for your account by pledgees,
securities owned by a partnership in which you are a member, and securities
owned by any corporation which is or should be regarded as a personal holding
corporation of yours. You are also considered to be the beneficial owner of a
security if you, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise have or share: (1) voting power, which
includes the power to vote, or to direct the voting of, such security or (2)
investment power, which includes the power to dispose, or to direct the
disposition, of such security. You are also the beneficial owner of a security
if you, directly or indirectly, create or use a trust, proxy, power of attorney,
pooling arrangement or any other contract, arrangement or device with the
purpose or effect of divesting yourself of beneficial ownership of a security or
preventing the vesting of such beneficial ownership. Finally, you are deemed to
be the beneficial owner of a security if you have the right to acquire
beneficial ownership of such security at any time within sixty days, including
but not limited to any right to acquire (a) through the exercise of any option,
warrant or right, (b) through the conversion of a security, (c) pursuant to the
power to revoke a trust, discretionary account or similar arrangement or (d)
pursuant to the automatic termination of a trust, discretionary account or
similar arrangement.

 

 

 

 

5. Beneficial Ownership of Securities of the Company Other than the Registrable
Securities Owned by the Selling Shareholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned by the Selling
Shareholder:

 

             

 

6. Relationships with the Company.

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

             

 

7. Registration Statement Information.

 

Please fill in the table below as you would like it to appear in the
Registration Statement. Include footnotes where appropriate.

 

Name of Selling Shareholder:   Number of Shares of Common Stock Beneficially
Owned Prior to Offering:   Maximum Number of Shares of Common Stock (Assuming
the Conversion of All Shares of Preferred Stock and Non-Voting Common Stock
Purchased Pursuant to the Securities Purchase Agreement) to be Sold Pursuant to
the Registration Statement:   Number of Shares of Common Stock Beneficially
Owned After Offering:  

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

[Remainder of page intentionally blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Shareholder Questionnaire to be executed and delivered either in person
or by its duly authorized representative.

 

      Name of Beneficial Owner           Signature of Authorized Representative
          Name of Authorized Representative           Title of Authorized
Representative           Date

 

PLEASE (1) FAX OR EMAIL A COPY OF THE COMPLETED AND EXECUTED

QUESTIONNAIRE, AND (2) RETURN THE ORIGINAL BY

OVERNIGHT MAIL, TO:

 

Attn: _______________________   Facsimile: _______________________   Email:
________________________

 

 

 

  

EXHIBIT D

 

Voting Agreement

 

______________, 2014

 

Cordia Bancorp Inc.

11730 Hull Street Road

Midlothian, Virginia 23112

 

Dear Ladies and Gentlemen:

 

The undersigned (the “Shareholder”) owns shares, either of record or
beneficially, of the common stock of Cordia Bancorp Inc. (“Cordia”). The
Shareholder understands that Cordia intends to enter into a Securities Purchase
Agreement with various investors providing for the sale of Mandatorily
Convertible, Noncumulative, Nonvoting, Perpetual Preferred Stock, Series A
(“Series A Preferred Stock”). The Series A Preferred Stock is convertible into
common stock and nonvoting common stock of Cordia upon the approval of Cordia’s
shareholders (the “Conversion”).

 

The Shareholder is entering into this Voting Agreement to induce potential
investors to enter into the Securities Purchase Agreement and purchase the
Series A Preferred Stock.

 

The Shareholder confirms his agreement with Cordia as follows:

 

1.          The Shareholder agrees to vote (or cause to be voted) all of the
shares of Cordia common stock owned by him in favor of the Conversion at any
meeting of shareholders of Cordia called to consider and vote on the Conversion.

 

2.          The Shareholder represents and warrants to Cordia that (a) the
Shareholder has full legal capacity, power and authority to enter into and
perform this Voting Agreement, and (b) this Voting Agreement is the legal, valid
and binding agreement of the Shareholder enforceable against the Shareholder in
accordance with its terms, subject to bankruptcy, insolvency and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

3.          This Voting Agreement shall automatically terminate upon the first
to occur of (a) termination of the Securities Purchase Agreement in accordance
with its terms; (b) consummation of the Conversion; or (c) mutual agreement in
writing of the parties hereto providing for the termination hereof.

 

4.          This Voting Agreement may be amended, modified or supplemented at
any time by mutual agreement in writing of the parties hereto, subject to the
approval of Purchasers holding (or having a right to purchase) a majority of the
outstanding shares of Series A Preferred Stock

 

 

 

 

5.          This Voting Agreement evidences the entire agreement between the
parties hereto with respect to the matters provided for herein, and there are no
agreements, representations or warranties with respect to the matters provided
for herein other than those set forth herein.

 

6.          The parties agree that, if any provision of this Voting Agreement
shall under any circumstances be deemed invalid or inoperative, this Voting
Agreement shall be construed with the invalid or inoperative provisions deleted,
and the rights and obligations of the parties shall be construed and enforced
accordingly.

 

7.          This Voting Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

 

8.          The validity, construction, enforcement and effect of this Voting
Agreement shall be governed by the laws of the Commonwealth of Virginia.

 

9.          This Voting Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto and upon their respective executors, personal
representatives, administrators, heirs, legatees, guardians, other legal
representatives and successors. This Voting Agreement shall survive the death or
incapacity of the Shareholder.

 

10.         Nothing in this Voting Agreement shall be construed to give Cordia
any rights to exercise or direct the exercise of voting power as owner of the
Shares or to vest in Cordia any direct or indirect ownership or incidents of
ownership of or with respect to any of the Shares. All rights, ownership and
economic benefits of and relating to the Shares shall remain vested in and
belong to the Shareholder, notwithstanding the provisions of this Voting
Agreement, and Cordia shall have no authority to exercise any power or authority
to direct the Shareholder in voting any of the Shares, except as otherwise
expressly provided herein.

 

11.         The Shareholder agrees that, in the event of his, her or its breach
of any of the terms of this Voting Agreement, Cordia shall be entitled to such
remedies and relief against the Shareholder as are available at law or in
equity. The Shareholder acknowledges that there is not an adequate remedy at law
to compensate Cordia for a violation of this Voting Agreement, and irrevocably
waives, to the extent permitted by law, any defense that he might have based on
the adequacy of a remedy at law which might be asserted as a bar to specific
performance, injunctive relief, or other equitable relief. The Shareholder
agrees to the granting of injunctive relief, without the posting of any bond,
and further agrees that if any bond shall be required, such bond shall be in a
nominal amount.

 

12.         This Agreement is intended to benefit each of the Purchasers, as
defined in the Securities Purchase Agreement, and shall be enforceable by the
Purchasers, or any of them.

 

13.         No provision of this Agreement shall preclude or in any way limit
the Shareholder from exercising his fiduciary duties as a member of the Board of
Directors of Cordia.

 

-2-

 

 

14.          The Shareholder hereby authorizes Cordia to publish and disclose in
any announcement or disclosure required by the Securities and Exchange
Commission and in the Proxy Statement for the meeting of shareholders of Cordia
called to consider and vote on the Conversion the Shareholder’s identity and
ownership of the Shares and the nature of the Shareholder’s obligations under
this Voting Agreement.

 

Please confirm that the foregoing correctly states the understanding between the
Shareholder and Cordia by signing and returning to the Shareholder a counterpart
hereof.

 

[Signature Page Follows.]



 

-3-

 

 

Signature of Shareholder:

 



  Very truly yours,           (Signature)           (Print Name of Shareholder)

 

 

Accepted and Agreed to as of this   _____ day of ____________, 2014:      
CORDIA BANCORP INC.       By:       Authorized Officer  

 

-4-

 

 





 

EXHIBIT E

 

 

FORM OF OPINION OF COMPANY COUNSEL

 

[Intentionally Omitted]

 

 

 

 





 

EXHIBIT F

 

FORM OF

SECRETARY’S CERTIFICATE

OF

CORDIA BANCORP INC.

 

The undersigned, John P. Wright hereby certifies that he is the duly elected and
acting Secretary of Cordia Bancorp Inc., a Virginia corporation (the “Company”),
and that he makes this certificate on behalf of the Company (and not in his
individual capacity) in connection with and pursuant to Section 2.2(a)(iv) of
the Securities Purchase Agreement dated as of ________, 2014 (the “Securities
Purchase Agreement”), by and among the Company and each of the purchasers named
therein. Capitalized terms, unless otherwise defined herein, shall have the
meanings assigned to them in the Securities Purchase Agreement.

 

The undersigned hereby certifies on behalf of the Company that:

 

1.             The following individuals have been and are now duly elected and
qualified officers of the Company and on the date hereof hold and on the date
they executed the Transaction Documents held the offices set forth opposite each
name below, the signature appearing opposite each name is the true and authentic
signature of such officer, and such officer was duly authorized to sign the
Securities Purchase Agreement and the other agreements and documents
contemplated thereunder and the taking of all actions contemplated thereunder on
behalf of the Company:

 

Name   Office   Signature           Jack C. Zoeller   President and Chief
Executive Officer               Mark A. Severson   Executive Vice President and
Chief Financial Officer               John Wright   Secretary    

 

2.             Attached hereto as Exhibit A is a true, complete and correct copy
of the Articles of Incorporation of the Company, with all amendments thereto,
and the same has not been further amended, modified or terminated, and is in
full force and effect as of the date hereof.

 

3.             Attached hereto as Exhibit B is a true, complete and correct copy
of the Bylaws of the Company, with all amendments thereto, and the same has not
been further amended, modified or terminated, and is in full force and effect as
of the date hereof.

 

 

 

 

4.             Attached hereto as Exhibit C are true and correct copies of the
resolutions duly adopted by the Board of Directors authorizing the execution,
delivery and performance of the Securities Purchase Agreement and other
Transaction Documents and the consummation of the transactions contemplated
thereby and therein.  Such resolutions were duly and validly adopted by the
board of directors at a meeting held on January 29, 2014.  The resolutions have
not been modified or rescinded as of the date hereof, and are in full force and
effect on the date hereof.

 

[Remainder of page intentionally blank]

 

 

 

 

IN WITNESS WHEREOF, I have hereunto set my hand this _____ day of
_____________________, 2014.

 

      John P. Wright   Corporate Secretary

 

 

I, Jack C. Zoeller, President and Chief Executive Officer of the Company, do
hereby certify that John P. Wright is the duly elected or appointed Secretary of
the Company and the signature on the foregoing certificate is his genuine
signature.

 

IN WITNESS WHEREOF, I have hereunto set my hand this _____ day of
____________________, 2014.

 

          Jack C. Zoeller   President and Chief Executive Officer

 

 

 







 

EXHIBIT G

 

OFFICER’S CERTIFICATE

 

___________, 2014

 

In accordance with Section 5.1(g) of the Securities Purchase Agreement dated as
of _______________, 2014 (the “Securities Purchase Agreement”), by and among
Cordia Bancorp Inc., a Virginia corporation (the “Company”), and each of the
purchasers named therein, the undersigned officer of the Company certifies on
behalf of the Company (and not in his individual capacity) as follows:

 

1.          The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct in all material respects as
of the Closing Date, as though made on and as of the Closing Date, except for
such representations and warranties that speak as of a specific date, which are
true and correct in all material respects as of such date; provided, however,
that any representations or warranties of the Company qualified as to
materiality or Material Adverse Effect in the Securities Purchase Agreement are
true and correct in all respects.

 

2.          The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the date hereof.

 

Capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 

[Remainder of page intentionally blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Officer’s Certificate,
solely in his representative capacity on behalf of the Company, as of the date
first written above.

 

  CORDIA BANCORP INC.       By:     Jack C. Zoeller   President and Chief
Executive Officer

 

 

 

